            Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 1 of 71



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
                                    :
CRAFT BEER STELLAR, LLC,            :
                                    :
      Plaintiff,                     :
                                    :
             v.                     :
                                    :                Civil Action No. ________________
HOPPY DAYS, LLC a/k/a “CRAFT        :
 BEER CELLAR – GARDINER” a/k/a :
 “CBC-GARDINER,”                    :
JOHN CALLINAN, and                  :
JOHN DOES 1-20,                     :
                                    :
      Defendants.                   :
                                    :
____________________________________:

                       PLAINTIFF CRAFT BEER STELLAR, LLC’S
                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                      I. INTRODUCTION

       1.       The Plaintiff, Craft Beer Stellar, LLC, (hereinafter “The Brand” or “CBS”),

respectfully submits its Complaint and Demand for Jury Trial (hereinafter the “Complaint”)

against the Defendants, Hoppy Days, LLC a/k/a “Craft Beer Cellar – Gardiner” a/k/a “CBC-

Gardiner” (hereinafter “CBC-Gardiner”), John Callinan (hereinafter “Callinan”) and John Does 1-

20 (hereinafter “John Does” or the “Does”)(collectively, together hereinafter the “Defendants”) in

the above-captioned action. The Plaintiff’s allegations, as set out herein, are asserted from, and

resulting from the Defendants’ violations of the following:

                a.     violation of the Defend Trade Secrets Act, 18 U.S.C. §§ 1836, 1836(b)(1),

                et seq. (hereinafter the “DTSA”);

                b.     violation of the Computer Fraud and Abuse Act, 18 U.S.C. §§ 1030,

                1030(g), et seq. (hereinafter the “CFAA”);

                                                1
            Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 2 of 71



                c.     violations of the Massachusetts trade secrets law, M.G.L. c. 93, §§ 42 &

                42A;

                d.     unfair and deceptive trade practices, unfair competition, and violations of

                the Massachusetts Consumer Protection Act, c. 93A, §§ 2 & 11;

                e.     various breaches of contract (Franchise Agreement);

                f.     various breaches of the implied covenant of good faith and fair dealing

                (Franchise Agreement);

                g.     unjust enrichment;

                h.     promissory estoppel / detrimental reliance;

                i.     commercial (trade) disparagement;

                j.     defamation (slander and libel);

                k.     tortious interference with prospective business relations;

                l.     fraud and deceit;

                m.     negligent misrepresentation;

                n.     aiding and abetting by Defendants CBC-Gardiner and Callinan of the

                violations of law of the Defendant John Does, set forth herein, including but not

                limited to the DTSA, CFAA, breach of contract, defamation, commercial (trade)

                disparagement, fraud and deceit, Massachusetts trade secrets law, M.G.L. c. 93, §§

                42 & 42A, and/or Massachusetts Consumer Protection Act, c. 93A, §§ 2 & 11;

                o.     civil conspiracy; and/or

                p.     accounting, constructive trust / declaratory and/or equitable relief.

       2.       The Plaintiff further respectfully submits this Complaint for injunctive relief, an

accounting, declaratory relief and for damages in connection with and arising out of the breach of



                                                  2
            Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 3 of 71



the Franchise Agreement, dated and/or executed in or about April 2015 (hereinafter the

“Agreement”) by the Defendants, Callinan and/or CBC-Gardiner, and, inter alia, for their unfair

and deceptive trade practices and conduct, to The Brand’s detriment. The Franchise Agreement,

between The Brand, on the one hand, and Callinan and CBC-Gardiner, on the other hand, is

attached, restated and incorporated by reference herein as Exhibit A.

       3.       The Plaintiff’s allegations, as set forth herein, are asserted against the Defendants

for their unjust enrichment and breaches of the Agreement, including but not limited to their

unlawful termination of the Agreement, their failure to tender royalties, fees and monies, as due

and owing, for their unfair competition and violations of confidentiality and non-competition

agreements, and for an accounting, injunctive and other equitable relief, and for damages resulting

from the Defendants’ violations of law and unfair, deceptive and anti-competitive trade practices

in violation of the Massachusetts trade secrets law, M.G.L. c. 93, §§ 42 & 42A, and in violation of

the Massachusetts Consumer Protection Act, c. 93A, §§ 2 & 11.

       4.       The Plaintiff further alleges that, as a result and as caused by the Defendants’ aiding

and abetting the misappropriation and public dissemination of its trade secrets and confidential

and proprietary information by Defendants John Does, CBS has suffered irreparable harm to its

business and reputation in the craft beer industry, damages from their unfair and deceptive trade

practices, and anti-competitive acts, causing lost revenue, lost profits and lost prospective business,

together with its injuries and damages.

       5.       The Plaintiff respectfully requests that its causes of action against the Defendants

proceed to a trial by jury, that judgment be entered on all Counts against the Defendants and that

The Brand be awarded its special damages, general and/or compensatory damages and losses,

costs, interest, plus multiple and/or punitive damages, attorneys’ fees, and that temporary,



                                                  3
            Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 4 of 71



equitable relief be granted, and that declaratory relief be entered, and any such other relief as this

Honorable Court deems just and appropriate.

                                           II. PARTIES

       6.       The Plaintiff, Craft Beer Stellar, LLC, is a limited liability company, duly organized

in the Commonwealth of Massachusetts and with its principal place of business located at 51

Leonard Street, Cellar Floor, Middlesex County, Belmont, Massachusetts 02478. Craft Beer

Stellar, LLC has two (2) members, Suzanne Schalow, and Kathryn Baker, both of whom are

residents of the Commonwealth of Massachusetts.

       7.       Upon information and belief, the Defendant, Hoppy Days, LLC, is a limited

liability company, duly organized pursuant to the laws of the State of Maine and with a principal

place of business located at 339 Water Street, Gardiner, Maine 04345. Upon information and

belief, Defendant Callinan is the sole Manager and Member of Defendant Hoppy Days, LLC.

       8.       Upon information and belief, the Defendant, John Callinan is a resident of the State

of Maine. Upon information and belief, Defendant Callinan is the sole Manager and Member of

Defendant Hoppy Days, LLC.

       9.       Upon information and belief, the Defendants, John Does 1-20, are unknown

persons and/or entities, who have registered with and/or posted upon the website owned and/or

maintained by Glassdoor, Inc., and have publicly distributed and disseminated certain false,

defamatory and disparaging statements and content, by and through Glassdoor, and while allegedly

breaching their contractual duty of confidentiality and duty of loyalty to the Plaintiff. Upon

information and belief, the identity, I.S.P. contact information, address, residency and/or other

related information of Defendant Does is known, available and/or within the possession, custody




                                                  4
          Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 5 of 71



and/or control of Defendants CBC-Gardiner and/or Callinan, but is not known, available and/or

within the possession, custody and/or control of the Plaintiff.

                               III. JURISDICTION AND VENUE

       10.     The Plaintiff asserts that this Honorable Court has jurisdiction over this action

under 28 U.S.C. § 1331, as the Plaintiff has alleged, and there exists against the Defendants, a

federal cause of action pursuant to the Defend Trade Secrets Act, 18 U.S.C. §§ 1836, 1836(b)(1),

and the Computer Fraud and Abuse Act, 18 U.S.C. §§ 1030, 1030(g), et seq.

       11.     The Plaintiff further asserts that this Honorable Court also has jurisdiction over this

action under 28 U.S.C. § 1332 because, upon information and belief, the known Parties are of

complete diversity and the amount in controversy exceeds $75,000.00.

       12.     The Plaintiff further contends that, pursuant to 28 U.S.C. § 1391(b), venue is proper

in the District of Massachusetts in that, this Court is the District where the Plaintiff is

headquartered and has its principal place of business, and is where the violative conduct described

herein is alleged to have occurred.

       13.     The Plaintiff contends that this Honorable Court has personal jurisdiction, generally

and specifically, over Defendants CBC-Gardiner and Callinan as arising from their extensive

business contacts, generally over time and within the Commonwealth of Massachusetts, and

specifically in their business dealings with the Plaintiff regarding the violative conduct, as alleged

herein, within the Commonwealth of Massachusetts.

       14.     Plaintiff CBS further contends that this Honorable Court has personal jurisdiction,

generally and specifically, over Defendant Does, generally over time and within the

Commonwealth of Massachusetts, and specifically in their respective business dealings with the

Plaintiff, as described in their extensive business dealings and in their respective contracts and/or



                                                  5
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 6 of 71



employment with the Plaintiff, and described, in detail, by their postings on Glassdoor regarding

the violative conduct, as alleged herein, within the Commonwealth of Massachusetts.

                               IV. FACTUAL BACKGROUND

       A.      The Brand, Its Corporate Mission and Access to Its Trade
               Secrets and to Its Confidential and Proprietary Information

       15.     Founded in or about 2010, Plaintiff Craft Beer Stellar, LLC is a locally owned and

operated franchisor of craft beer stores, with franchises located in the Commonwealth of

Massachusetts and throughout the United States. By its corporate mission, CBS focuses upon

amazing beer, hospitality and education. The Brand Team lives and breathes craft beer and requires

its franchisees, including but not limited to Defendants CBC-Gardiner and Callinan, to follow its

mission of knowledge, education and hospitality in the craft beer world. CBS’s passion is to the

Craft Beer family and collaborating in order to introduce its customers to the best beers in the

world. In developing this network of franchises, CBS has developed extensive contacts throughout

the craft beer industry and community, including customers, brewers, vendors, distributors and/or

members of the craft beer media.

       16.     In the ordinary course of operating its franchise network, each franchise retail

location is characterized by the moniker “Craft Beer Cellar,” or “CBC,” together with other

identifying information, such as town and/or location. Persons interesting in acquiring, owning

and operating a CBC franchise generally meet with, and are interviewed by, the senior

management of The Brand in order to determine whether such prospective franchisee meets the

standards of The Brand to become an owner and operator a Craft Beer Cellar franchise. In the

ordinary course of the Plaintiff’s business, due diligence is generally conducted both by The Brand

and by the prospective franchisee.




                                                6
          Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 7 of 71



       17.     Upon the conclusion of the preliminary due diligence and interview phase, the

Plaintiff, in the ordinary course of its business, has provided prospective franchisees, including but

not limited to CBC-Gardiner and Callinan, on a confidential basis, with a significant amount of

proprietary material, information and training. With the expenditure of substantial time, effort and

cost, The Brand has developed trade secrets, and such confidential and proprietary techniques and

methods through its decade of experience, education and training in the craft beer community.

       18.     As part of the due diligence and deliberative process, The Brand delivered to

prospective franchisees, including but not limited to CBC-Gardiner and Callinan, its Franchise

Disclosure Document (hereinafter the “FDD”) on a confidential basis, which is a voluminous

document containing detailed information relating to all aspects of operating a Craft Beer Cellar

franchise, and which included, inter alia, a sample Franchise Agreement (hereinafter “FA”).

       19.     Continuing on through the due diligence and deliberative phase, the Plaintiff

provided its prospective franchisees, including but not limited to CBC-Gardiner and Callinan, with

an extended period to review and evaluate, on a confidential basis, the FDD, the sample FA, and

other proprietary and confidential information related to the ownership and operation of a craft

beer franchise. See Certain Pages of the Franchise Disclosure Document, as attached, restated,

and incorporated by reference herein as Exhibit B.

        20.    Upon the conclusion of the negotiations, and the due diligence and deliberative

process, The Brand has required prospective franchisees, including but not limited to CBC-

Gardiner and Callinan, to execute a Franchise Agreement with CBS and to pay a franchise fee to

the Plaintiff. After the execution of the FA by the parties, including but not limited to CBC-

Gardiner and Callinan, The Brand invested a substantial amount of time, effort, man-hours and




                                                  7
          Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 8 of 71



expertise in providing educating, and in assisting and guiding the new franchise owner through the

various stages necessary to open its store.

        21.     The Franchise Agreement between the franchisees and The Brand, including but

not limited to CBC-Gardiner and Callinan, contain standard contractual provisions, which obligate

the franchisee to maintain the confidentiality of the Plaintiff’s exclusive and proprietary

information and property. Franchisees are required to uphold the high standards of The Brand, to

routinely and uniformly follows the standards and requirements of the “CBC” franchise

community, and take no steps to harm the reputation and goodwill created by The Brand

throughout the craft beer community.

        22.     Among the Defendants’ franchisee contractual obligations, Section 5.1 of the

Franchise Agreement between the Parties, entitled “Operations Manual, Equipment, Plans and

Specifications, and Public Relations,” provided, inter alia, in pertinent part:

                “The Operations Manual is and will remain confidential and our exclusive property.
                You will not disclose, copy or duplicate any part of the Operations Manual for any
                reason.”

See Franchise Agreement (Exhibit A), § 5.1, at p. 13 (emphasis added).

        23.     Furthermore, Section 5.3 of the Parties’ Franchise Agreement, entitled “Service

Marks, Operations Manual, and Method of Operation Are Our Exclusive Property,” also provided,

inter alia, in pertinent part:

                “You agree that the Service Marks, Operations Manual, and Method of Operation
                are our sole and exclusive property. Except for the Franchise granted to you by this
                Agreement, nothing in this Agreement or any other agreement will give you or
                others any right, title, or interest whatsoever in or to the Service Marks, Operations
                Manual, or Method of Operation.”

See Id. (Exhibit A), § 5.3, at p. 16 (emphasis added).




                                                  8
          Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 9 of 71



        24.     Additionally, Section 5.9 of the Franchise Agreement, entitled “You Will Not

Communicate Confidential Information,” provided, inter alia, in pertinent part:

                 “You specifically acknowledge that you will receive valuable specialized and
                confidential information, including information regarding our operational, sales,
                promotional and marketing methods and techniques, operating procedures,
                processes, practices, lists of suppliers, customer lists, manuals, marketing and sales
                techniques and strategies, and the Method of Operation. Unless required by court
                order or applicable law, you agree not to copy, download to internet, intranet,
                modem, fax, e-mail, mail or send any confidential material or divulge any material
                directly or indirectly to any other person or enterprise outside of the Craft Beer
                Cellar system.”

See Id. (Exhibit A), § 5.9, at p. 19 (emphasis added).

        25.     Moreover, Section 5.10 of the FA, entitled “Conflicting or Competing Interests,”

provided, inter alia, in pertinent part:

                 “You will assure that you and your owners, directors, officers, partners,
                shareholders, members, employees, consultants, and agents, during the term of this
                Agreement and for a period of 2 years after expiration or termination of this
                Agreement do not:
                                                   ***

                        3.     do or perform, directly or indirectly, any other act injurious or
                        prejudicial to our goodwill associated with the Service Marks and Method
                        of Operation.”

See Id. (Exhibit A) § 5.10, at p. 20 (emphasis added).

        26.     For several years and throughout its franchisee network, the Plaintiff has routinely

employed a third-party communication and management electronic system and/or service, known

as “Basecamp,” in order to facilitate and organize the management of, and confidential

communications between and among, CBS and its franchisees. The Brand is currently transitioning

to different third-party confidential communications and management electronic systems for its

franchisee network.




                                                  9
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 10 of 71



       27.     Franchise owners and their senior management, such as Defendants CBC-Gardiner

and Callinan, have a strict duty to maintain the confidentiality of their communications and as to

the proprietary information shared with The Brand and its franchisees. Through Basecamp,

franchise owners and senior managers routinely gain access to trade secrets and confidential and

proprietary information, which is not available to the public or third-parties, including but not

limited to: information regarding marketing and branding ideas and plans, promotions of certain

craft beers, financial and operational information, including information as to sales, margins, costs,

discounts, potential franchise locations, vendor contracts and negotiations, and numerous other

various aspects of the CBS franchise operations.

       28.     Upon execution of the Franchise Agreement, franchise owners, such as Defendants

CBC-Gardiner and Callinan, were granted confidential, restricted access to trade secrets and

confidential information, including but not limited to formulas, patterns, devices and compilations

of information, exclusively and secretly created and developed by The Brand, intended to be used

in the business of CBS and its franchisees, including but not limited to CBC-Gardiner and Callinan.

       29.     The Brand’s trade secrets and confidential information gave CBS and its

franchisees, including but not limited to CBC-Gardiner and Callinan, the opportunity to obtain an

advantage or a potential advantage over competitors who did not know or use such secret

information. The trade secrets and confidential information of the Brand are, and were during the

relevant time, used in the operation of CBS’s business and that of its franchisees, including but not

limited to CBC-Gardiner and Callinan, and are, and were during the relevant time, valuable and

secret, and providing an actual and/or potential economic advantage over competitors.

       30.     Thus, upon becoming CBS franchisees, owners, including but not limited to CBC-

Gardiner and Callinan, were informed by The Brand and agreed that the Plaintiff’s trade secrets



                                                 10
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 11 of 71



and confidential and proprietary information are, and were during the relevant time period,

confidential and trade secrets, and that they had a duty to maintain the strictest confidence as to

such trade secrets and confidential and proprietary information.

       31.     The cornerstone of the Plaintiff’s business relationships with franchisees, including

but not limited to CBC-Gardiner and Callinan, and employees is, and was during the relevant time,

confidentiality and the importance of the “Craft Beer Cellar” reputation and goodwill. Throughout

the relevant time, The Brand has taken commercially reasonable steps to preserve the secrecy of

its confidential information and trade secrets.

       32.     The Plaintiff has utilized commercially reasonable and appropriate security

precautions with its franchisees, including but not limited to CBC-Gardiner and Callinan, to

maintain the confidentiality of its trade secrets, including but not limited to: a) requiring and the

existence of express agreements restricting disclosure; b) using technology and software to create

systems, such as Basecamp, to enhance security precautions and to prevent the acquisition of

confidential information and trade secrets by unauthorized third-parties; c) maintaining restrictions

and limits as to the circumstances under which trade secrets and confidential information is, and

was during the relevant time period, disclosed and thereby demonstrating, expressly, implicitly

and by reasonable inference, to franchisees and employees possessing such information that further

disclosure, with the express prior approval of The Brand, was strictly prohibited; and d)

maintaining restrictions and limits on the information placed in the public domain.

       33.     The Plaintiff required all of its franchisees, including but not limited to CBC-

Gardiner and Callinan, to maintain the strictest confidentiality by owners and employees of its

trade secrets and confidential information. The Plaintiff made extensive use of confidentiality

provisions in its contracts, such as its Franchise Agreements, and required communications be



                                                  11
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 12 of 71



transmitted and received through the confidential Basecamp system. CBS periodically reviewed

and checked its franchisees’ compliance with its systems and requirements, including but not

limited to CBC-Gardiner and Callinan, and reviewed compliance with their duty to use Basecamp

and maintain trade secrets as confidential.

       34.     By the Defendants’ Franchise Agreement and their contractual obligations with The

Brand, CBS’s financial information, methodologies, sales trends, pricing information, margins,

product offerings, roadmaps, identification of competitive opportunities and competitive threats,

profitability, information as to the Plaintiff’s operations and the operations of franchisees, and

social media and marketing strategies and campaigns are, and were during the relevant time period,

protectable as trade secrets and confidential information.

       B.      Defendants CBC-Gardiner and Callinan Become Franchisees of The Brand

       35.     In or about 2010, CBS began its corporate mission dedicated to amazing beer,

hospitality and education. The Brand Team is passionate about craft beer and requires its

franchisees, including but not limited to the Defendants, to follow its mission of knowledge,

education and hospitality in the craft beer world. CBS’s passion is to the Craft Beer family and

collaborating to order to introduce its customers to the best beers in the world.

       36.     Since its inception, The Brand has required a certain level of Cicerone certification

for all franchisees, including but not limited to Defendants CBC-Gardiner and Callinan, as

education and certification is a critical franchise requirement. The Plaintiff’s mantra has been that

education and training is the future for The Brand’s concept and for good beer. Since its inception,

a senior manager of The Brand has had responsibility to monitor the operations and activities of

franchisees, providing assessments and updates as to where the various franchisees were in their




                                                 12
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 13 of 71



development, and where they needed to be, from an operational, financial and educational

perspective.

       37.     In or about 2015, senior managers at CBS met with Defendant Callinan, who

became the principal of the Defendant, CBC-Gardiner. They had a number of discussions about

The Brand’s mission statement, about how important it was to business of franchisees and their

“Beer Geeks” to learn and become educated about craft beers. The Plaintiff emphasized to

Callinan that he was required to become certified, in accordance with the CBS Franchise

Agreement, as a Certified Beer Server and a Certified Cicerone.

       38.     During the discussions in the or about 2015, The Brand delivered its standard

Franchise Disclosure Document and the standard Franchise Agreement to the Defendant, and

reviewed the important provisions with Callinan. They discussed the obligation of franchisees to

select a franchise location, and emphasized that CBS had no liability for the location, its selection

or that the Defendants’ franchise would be successful at such a location. The Plaintiff and the

Defendants discussed issues such the commercial leases, and importance of having certain terms,

conditions and contingencies in order to allow the franchisee to terminate its lease if certain,

unforeseen events occurred.

       39.     In their discussions about the FA, the Plaintiff described the importance of the non-

competition and non-solicitation provisions, and detailed the critical importance maintaining the

confidentiality of trade secrets and proprietary information, and protecting the goodwill and

reputation of The Brand and its franchisees. CBS discussed, at length with Callinan the challenges

of operating a craft beer franchise and that there was no guarantee of success of the franchise

business.




                                                 13
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 14 of 71



       40.     The Defendant was also informed by CBS, and understood, that his franchise could

not simply terminate and walk away from their obligations to The Brand. Callinan was informed

and understood that after any termination of the Agreement, he could not simply operate a

competitive beer-oriented business at the location or within the non-competition geographic area.

The Plaintiff explained issues such as colors, style, branding, reputation and goodwill were, and

are, critical intellectual property assets of The Brand. By the Franchise Agreement, CBS detailed

to the Defendant the importance of protecting The Brand and its franchisees, avoiding confusion

in the eyes of customers and potential customers of the Craft Beer family.

       41.     The Defendant was also apprised by The Brand of the various deadline within the

Franchise Agreement, and understood that all employees had to become Certified Beer Geeks

within thirty (30) days of hire, and that Callinan had one (1) year from the effective date of FA to

become a Certified Cicerone. A Cicerone student must understand “beer styles” and “style

parameters,” including the history, characteristics and flavor attributes by region, in his

preparation. The test includes knowledge of beer ingredients and “taste and flavor,” with an

identification of normal flavors of beer and their source. Cicerone candidates must be able to be

conversant in the “pairing beer with food,” and be knowledgeable about serving and storing, and

the distinctions between bottled beer and draft beer.

       42.     Needless to say, it is a comprehensive program and one that requires a significant

amount of study for most Cicerone students. Upon information and belief, Callinan had no

background or training whatsoever in craft beers, and sought training, support and assistance,

beyond the requirements of the Franchise Agreement, from the Plaintiff in order to meet his

education, certification and training requirements.




                                                14
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 15 of 71



       43.     The Plaintiff urged and encouraged the Defendants to engage professionals, who

would be able to provide appropriate consultation and advice as to the legal, financial, real estate,

financial and operational issues and in conducting due diligence, reviewing the FDD and FA,

stores locations and other issues. For example, despite the critical input as to the appropriateness

of the location, Defendant Callinan insisted upon opening his Craft Beer Cellar in Gardiner, Maine,

which has a small metropolitan population and has limited growth potential for a craft beer store.

Upon information and belief, in or about 2015, Defendant Callinan engaged, or had the opportunity

to engage, such professionals in the various disciplines as necessary and appropriate to open his

CBC-Gardiner franchise.

       44.     In or about 2015, Defendant John Callinan read and understood the Franchise

Disclosure Document and the Franchise Agreement, as provided to him by The Brand. See

Franchise Agreement (Exhibit A), § 9.14(2), at pp. 48-49; see also FDD Pages, (Exhibit B).

       45.     In or about 2015, the Defendants made representations to CBS that they had read

and understood the Franchise Agreement and its terms and conditions, which The Brand relied

upon, to its detriment. The Defendants made such representations to the Plaintiff, as follows:

                “You acknowledge that you have had ample time to read and have read this
               Agreement and our Franchise Disclosure Document. You understand and accept
               the terms, conditions and covenants contained in this Agreement. They are
               necessary to maintain our high standards of quality, service and uniformity at all
               franchises. They protect and preserve the goodwill of the Service Marks and the
               confidentiality and value of the Method of Operation. You have received advice
               from advisors of your own choosing regarding all pertinent aspects of this
               Franchise and the franchise relationship created by this Agreement. You also
               acknowledge that you believe that you have made a good decision for yourself or
               your partners or your corporation based upon what you believe is your ability to
               run and control a business of your own.”

See Id. (Exhibit A), § 9.14(2), at pp. 48-49 (emphasis added).




                                                 15
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 16 of 71



       46.     On or about April 28, 2015, Defendant John Callinan executed the Franchise

Agreement, as joined by Defendant CBC-Gardiner, and became duly obligated under the terms

and conditions of the FA, which was also executed by The Brand. See Id. (Exhibit A).

       47.     During this time, the Defendants engaged a real estate agent and scouted various

locations for their franchise and focused on a building located at 339 Water Street, Gardiner, Maine

04345. In his conversations with the Plaintiff, Defendant Callinan insisted in purchasing the

Gardiner building as a more cost effective option to operate and finance the franchise. The

Defendants were dismissive about the words of caution from CBS about a location in a small locale

such as Gardiner, Maine, emphasizing Callinan’s decades of business experience in being able to

evaluate business opportunities and locations.

       48.     Defendant Callinan repeatedly defended the alleged appropriateness of a franchise

location in Gardiner and discussed how he had shopped there for years and enjoyed the vibe and

demographics of the town. The Brand and the Defendants also reviewed the demographics and

people per square mile of the territories, and compared the numbers against the Flagship Store in

Belmont and other franchisees. Simply stated, the Defendants refused to listen to the Plaintiff and

selected the Gardiner location based upon their own decision.

       49.     Thereafter, the Defendants did not raise the issue of the Gardiner location for

months. As a result, The Brand relied, to its detriment, upon the approval of the Defendants as to

the location of the Gardiner franchise and proceeded to invest time, effort, man-hours and

expertise, in assisting the Defendants with getting the CBC-Gardiner store opened.

       50.     Indeed, Section 1.3 of the Franchise Agreement expressly provided, in pertinent

part, as follows:




                                                 16
           Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 17 of 71



               “… We [the Franchisor] will not be liable for any consequences of your choice of
               any franchise site.… Any site recommendation or approval we make is not a
               representation that any particular site is available or legally appropriate for use as
               a franchise site…. We [The Franchisor] will have no liability with respect to the
               selection or approval of a location or any lease for the Premises, nor liability with
               respect to any site recommendations we make.”

See Franchise Agreement (Exhibit A), § 1.3, at p. 3 (emphasis added).

       51.     Between 2015 and 2016, The Brand made a substantial investment of time, effort,

and expertise into assisting the Defendants to opening and initial operations of CBC-Gardiner.

Indeed, on or about January 15, 2016, Defendant Callinan emailed the Plaintiff and stated, as

follows:

               Hi Suzanne,

               I personally and professionally truly appreciated the visit from the Brand Team
               yesterday. The timing could not have been better. January, as you know much better
               than us, is a slow month and it can be a let down after the holiday rush. The visit
               by the three of you reenergized the group (including me). I hope that it is
               understandable that in our first month or so of operations we have been focused on
               ensuring that we are providing the best and freshest beer available while working
               to make the CBC Gardiner shop a welcoming and enjoyable place to be for
               customers and for staff. Your reminding us of the educational mission of the larger
               organization will help us to broaden our own mission as well as reinforce our
               already strong sense of identity with the Brand. You folks are exemplary standard
               bearers. Moreover, it is just plain good to see you, Kate, and Marla.

               We will be in touch over the coming days and weeks.

               Cheers.

               John.

See Email of John Callinan to Suzanne Schalow, dated January 15, 2016, attached, restated and

incorporated by reference as Exhibit C (hereinafter the “January 15th Email”)(emphasis added).

       52.     Thus, CBC-Gardiner opened its doors and began operations as the new Craft Beer

Cellar store in Gardiner, Maine. Upon information and belief, Defendant Callinan, directly or




                                                17
           Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 18 of 71



indirectly, owned the building in which CBC-Gardiner was located and thereby paid himself rental

income from the 339 Water Street building.

       53.     Upon information and belief, Defendant Callinan, directly or indirectly, earned

rental income on the 339 Water Street building, which was a profitable venture for him.

       54.     Between in or about 2015 and 2017, the Plaintiff continued to improve its

interactions and dealings with franchisees and the operations and technology within the franchise

network.

       55.     For example, in or about 2017, The Brand reviewed and changed certain franchise

network systems, and initiated new processing systems called “BatchOut” and “First Data.”

Indeed, Defendants acknowledged that changeover to BatchOut and First Data, and expressed

appreciation for the responsiveness and support from The Brand Team. See Email Thread from

John Callinan to Suzanne Schalow, dated December 2017, attached, restated and incorporated by

reference herein as Exhibit D (hereinafter as the “December Email Thread”).

       56.     Unfortunately, the Defendants refused to comply with their contractual obligations

under the Franchise Agreement, including but not limited to inter alia, the failure and refusal to

comply with, inter alia, the FA’s educational requirements, technology requirements, and fully

implement the CBC online web store.

       57.     Thus, on or about October 21, 2017, The Brand issued its Notice of Default to the

Defendants, for their continued failure to comply with the Franchise Standards of Operation (FA,

§ 5), including but not limited to the “Training” provisions under Section 3.1 of the Franchise

Agreement, and demanded that the Defendants cure their breaches within not less than thirty (30)

days. See Notice of Default, from the Plaintiff to the Defendants, dated October 21, 2017, attached,




                                                18
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 19 of 71



restated and incorporated by reference herein as Exhibit E (hereinafter as the “October Default

Notice”).

       58.     Thus, while the Plaintiff continued to support the Defendants and provided an

extension of the deadline for their Default Notice, Callinan and CBC-Gardiner failed and refused

to cure such default.

       59.     Thus, on or about May 21, 2018, The Brand issued its Notice of Cure to the

Defendants, for their continued failure to cure the October Default Notice, and their continued

refusal and failure to comply with the Franchise Standards of Operation (FA, § 5), including but

not limited to the “Training” provisions under Section 3.1 of the Franchise Agreement. See Notice

of Cure, from the Plaintiff to the Defendants, dated May 21, 2018, attached, restated and

incorporated by reference herein as Exhibit F (hereinafter as the “May Cure Notice”).

       60.     Unfortunately, the Defendants refused to comply with their contractual obligations

under the Franchise Agreement, and raised bogus and false allegations against The Brand.

Additionally, upon information and belief, the Defendants began conspiring and aiding and

abetting other franchisees to create a public, coordinated attack upon the Brand, on an anonymous

basis and through the website, Glassdoor.com.

       C.      Glassdoor and Its Website

       61.     Upon information and belief, Glassdoor, Inc. owns and operates a website that

allows users to post anonymous comments about their employers and others, including franchisors,

business associates and/or affiliated companies.

       62.     According to its own website, Glassdoor, Inc. is one of the world’s fastest growing

jobs and recruiting sites. See “About Us” screen capture from Glassdoor.com, as attached, restated

and incorporated by reference as Exhibit G.



                                                19
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 20 of 71



        63.     Upon information and belief, Glassdoor seeks to tout its supposed reliability as to

the content posted on its website, allegedly providing job seekers an “inside scoop” of companies,

based on reviews posted by the current and former employees of such companies. The website

goes on to state that,

                “[u]nlike other jobs sites, all of this information is entirely shared by those who
                know a company best — the employees. Add to that millions of the latest jobs —
                no other site allows you to see which employers are hiring, what it's really like to
                work or interview there according to employees, and how much you could earn.”
See Exhibit G.


        64.     Furthermore, Glassdoor’s “Corporate Fact Sheet” states, in pertinent part, that,

                “[Glassdoor] is one of the world’s largest job and recruiting sites that is changing
                the way people search for jobs and companies…offer[ing] millions of the latest job
                listings, paired with proprietary user-generated content including company-specific
                salary reports, ratings and reviews, CEO approval ratings, interview questions and
                reviews, benefits reviews, office photos and more.”

See Glassdoor Corporate Fact Sheet, updated as of February 2018, as attached, restated and

incorporated by reference as Exhibit H.

        65.     Detailing the scope and breadth of its reach in various sectors and industries,

Glassdoor also provides a “Site Stats” page, which provides, in part, as follows:

                “Glassdoor Internal Data, December 2017. Glassdoor.com is the second largest job
                site in the U.S., according to comScore Media Metrix, December 2017. Glassdoor
                has nearly 38 million reviews and insights for more than 740,000 companies.
                Nearly 50 million unique users visit Glassdoor monthly.”

See Glassdoor.com Press Center / Fact Sheets & Site Stats, as attached, restated and incorporated

by reference as Exhibit I.

        D.      Defendants Conspire With and Aid and Abet John Does in Illegally Posting
                Confidential Information, Trade Secrets and Defamatory Reviews of CBS

        66.     Between in or about November 2017 and in or about April 2018, nine (9) reviews

of “Craft Beer Cellar,” as located in Belmont, Massachusetts, were posted on Glassdoor.com. See

                                                 20
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 21 of 71



Screen Captures of Reviews (hereinafter the “Reviews”), as hereby attached, restated, and

incorporated by reference herein as Exhibit J.

       67.     Upon information and belief, Defendants CBC-Gardiner and/or Callinan are among

the persons and/or entities who have posted the Reviews, and/or have conspired with, and/or aided

and abetted persons who have posted the Reviews.

       68.     On or about November 18, 2017, an individual, identifying himself / herself as

“Current Employee – Anonymous Employee,” posted a review, entitled “Dysfunctional and

incompetent,” to the website, as owned and operated by Glassdoor. Id. at p. 10 (hereinafter the

“First November 18th Review”).

       69.     The First November 18th Review stated, inter alia, as follows:

                “The best advice I can give prospective franchise owners is to run. Aside from
               dishonest sales projections and dishonest startup costs you have to deal with one
               of the least honest people I have ever known. Suzanne Schalow. She has the worst
               temperament and division making. Most franchises are not profitable and the
               majority wish they had never signed on.”

Id. at p. 11 (emphasis added).

       70.     The First November 18th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding alleged “dishonest sales projections,” and “dishonest start up

costs,” and is, and was, misleading, misrepresentative, omitted material information and is, and

was, factually untrue, in whole and in part.

       71.     The First November 18th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding alleged assertion that “[m]ost franchisees [are] not profitable”




                                                 21
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 22 of 71



and the “majority wish they had never signed on,” and is, and was, misleading, misrepresentative,

omits material information and is, and was, factually untrue, in whole and in part.

        72.    Furthermore, the statements in the First November 18th Review regarding the

Plaintiff’s members, Suzanne Schalow and Kathryn Baker, are, and were, false, disparaging and

defamatory.

        73.    Also on or about November 18, 2017, an individual, identifying himself /herself as

“Current Employee – Anonymous Employee,” posted a review, entitled “A mess for prospective

franchise owners,” to the website, as owned and operated by Glassdoor. Id. at p. 10 (hereinafter

the “Second November 18th Review”).

        74.    The Second November 18th Review stated, inter alia, as follows:

               “The brand management is a mess, mostly at the hands of Suzanne Schalow. The
               Mismanagement by brand has led to a revolving door of brand staff leaving.
               Demanding people sign non competes is asinine. The support for franchises is poor
               with Suzanne constantly threatening to take over franchises and put stores in
               default. If you are interested in owning a franchise, the low margins and long hours
               and temperamental head quarters make this a place to stay away from”

Id. (emphasis added).

        75.    The Second November 18th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding alleged employee turnover, and is, and was, misleading,

misrepresentative, omits material information and is, and was, factually untrue, in whole and in

part.

        76.    The Second November 18th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding alleged “poor” level of support for franchisees, and is, and was,




                                                22
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 23 of 71



misleading, misrepresentative, omits material information and is, and was, factually untrue, in

whole and in part.

        77.    The Second November 18th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding an alleged senior manager who is, or was, allegedly “constantly

threatening to take over franchises” or “put stores in default,” and is, and was, misleading,

misrepresentative, omits material information and is, and was, factually untrue, in whole and in

part.

        78.    The Second November 18th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding “low margins” and “long hours,” and is, and was, misleading,

misrepresentative, omits material information and is, and was, factually untrue, in whole and in

part.

        79.    Furthermore, the statements in the Second November 18th Review regarding a

“temperamental head quarters” are, and were, false, disparaging and defamatory.

        80.    Additionally, on or about January 29, 2018, an individual, identifying himself /

herself as “Current Employee – Franchise Owner,” posted a review, entitled “Do not buy a

franchise,” to the website, as owned and operated by Glassdoor. Id. at p. 8 (hereinafter the “January

29th Review”).

        81.    The January 29th Review stated, inter alia, as follows:

               “As an owner, I fully endorse the other comments. Suzanne is a brash woman who
               bullies and calls names when confronted about anything. As a franchisor they offer
               no real systems or processes to prospective franchises but you don’t find that out
               until you pay her your franchise fee. That’s when you will receive the handbook
               which contains zero original ideas regarding: marketing, sales, or process. It tells
               you to face product, keep shelves full, and then lays down mandates that force you

                                                 23
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 24 of 71



               as an owner to spend money to conform to their whimsy. Make sure you ask them
               about pending lawsuits before you sign your Franchise Agreement, because they
               sure don’t offer any information like that. Instead they tell you about their insane
               sales at the flagship store which was opened just outside a dry town at the right time
               in the right place…You are grossly incompetent as a CEO and you should stick to
               running the Belmont store.”

Id. at p. 9. (emphasis added).

       82.     The January 29th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that The Brand “offer[s] no real systems or processes to

prospective franchises,” and is, and was, misleading, misrepresentative, omits material

information and is, and was, factually untrue, in whole and in part.

       83.     The January 29th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that “the handbook which contains zero original ideas regarding:

marketing, sales or process,” and is, and was, misleading, misrepresentative, omits material

information and is, and was, factually untrue, in whole and in part.

       84.     The January 29th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that the handbook “tells you to face product, keep shelves full,

and then lays down mandates that force you as an owner to spend money to conform to their

whimsy,” and is, and was, misleading, misrepresentative, omits material information and is, and

was, factually untrue, in whole and in part.

       85.     The January 29th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that “pending lawsuits,” and is, and was, misleading,

                                                24
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 25 of 71



misrepresentative, omits material information and is, and was, factually untrue, in whole and in

part.

        86.    On or about January 31, 2018, an individual, identifying himself / herself as

“Current Employee – Franchise Owner,” posted a review, entitled “Franchisees get lied to, bullied

and demeaned regularly – run away!”, to the website, as owned and operated by Glassdoor

(hereinafter the “First January 31st Review”).

        87.    The First January 31st Review was removed by Glassdoor, but ultimately reposted

on or about February 16, 2018 (hereinafter the “February 16th Review”). See Exhibit J, at pp. 3-5

(hereinafter collectively, the First January 31st Review and the February 16th Review are referred

hereinafter as the “Reposted Review”).

        88.    The Review stated, inter alia, as follows:

               “The franchise program is an utter mess. The sales projections are off by 50% or
               more, and the costs are off by that much too. There is little to no support from ‘the
               brand’, and with such a high turnover rate at the brand level there's no continuity
               of opinions or long-term ideas…. Have an idea? Suzanne will belittle you and call
               you names. Want to complain? Suzanne will insult you… Want to see the
               operations manual? You have to pay the franchise fee first, and then you get the
               manual. The manual is truly 50% ‘what to buy and how to open,’ which should be
               a completely separate manual, and 50% useless info that won't help you succeed.
               In the ‘what to buy’ section, they try to be helpful with initial purchases, but they
               overshoot the requirements by at least 30% of product and shelving needed.

                                                      * * *
                At least 4 stores (CT, MT, Portsmouth NH, Port Washington NY) and maybe more,
               have closed completely, and 5 or more have sold from their original owners. That
               makes 9 out of approximately 35 stores that have closed or changed hands for a
               nearly 26% failure rate!

                                                      * * *
               Ask them about litigation. Some of it is public knowledge, but they won't disclose
               it on a discovery document for a new potential franchise location even though they
               are legally required to do so.
                                                              * * *
               Ask them about the brand team and support… Suzanne (insults and belittlement
               galore!), Kate (Who never helps and is essentially silent), Patrick (who still works
               on Belmont's sales floor as beer geek), and who else? Who are the other 3 that will

                                                 25
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 26 of 71



               help forever? With the turnover rates, you’re stuck with The Trump Insult Machine
               Schalow and Silent Kate as your "forever help."

See Exhibit J, at pp. 3-5. (emphasis added).

        89.    The Reposted Review is, and was, false, disparaging and defamatory, particularly

regarding the illegal and improper disclosure of trade secrets and confidential and proprietary

information regarding that “sales projections are off by 50%,” and is, and was, misleading,

misrepresentative, omits material information and is, and was, factually untrue, in whole and in

part.

        90.    The Reposted Review is, and was, false, disparaging and defamatory, particularly

regarding the illegal and improper disclosure of trade secrets and confidential and proprietary

information regarding that “that costs are off by [50%],” and is, and was, misleading,

misrepresentative, omits material information and is, and was, factually untrue, in whole and in

part.

        91.    The Reposted Review is, and was, false, disparaging and defamatory, particularly

regarding the illegal and improper disclosure of trade secrets and confidential and proprietary

information regarding the “high turnover rate,” and is, and was, misleading, misrepresentative,

omits material information and is, and was, factually untrue, in whole and in part.

        92.    The Reposted Review is, and was, false, disparaging and defamatory, particularly

regarding the illegal and improper disclosure of trade secrets and confidential and proprietary

information regarding the “operations manual” and that the “manual is truly 50% what to buy and

how to open,” and is, and was, misleading, misrepresentative, omits material information and is,

and was, factually untrue, in whole and in part.

        93.    The Reposted Review is, and was, false, disparaging and defamatory, particularly

regarding the illegal and improper disclosure of trade secrets and confidential and proprietary

                                                   26
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 27 of 71



information regarding the “operations manual” and that the manual is “50% useless info that won’t

help you succeed,” and is, and was, misleading, misrepresentative, omits material information and

is, and was, factually untrue, in whole and in part.

       94.     The Reposted Review is, and was, false, disparaging and defamatory, particularly

regarding the illegal and improper disclosure of trade secrets and confidential and proprietary

information regarding the “operations manual” and that the recommended “initial purchases …

overshoot the requirements by at least 30% of product and shelving needed,” and is, and was,

misleading, misrepresentative, omits material information and is, and was, factually untrue, in

whole and in part.

       95.     The Reposted Review is, and was, false, disparaging and defamatory, particularly

regarding the illegal and improper disclosure of trade secrets and confidential and proprietary

information regarding the opening, closure and/or sale of certain stores and/or their locations, and

is, and was, misleading, misrepresentative, omits material information and is, and was, factually

untrue, in whole and in part.

       96.     The Reposted Review is, and was, false, disparaging and defamatory, particularly

regarding the illegal and improper disclosure of trade secrets and confidential and proprietary

information regarding that The Brand “won’t disclose” the “litigation,” and is, and was,

misleading, misrepresentative, omits material information and is, and was, factually untrue, in

whole and in part.

       97.     On or about January 31, 2018, an individual, identifying himself / herself as

“Current Employee – Franchise Owner,” posted a review, entitled “If you want to become a

franchisee……DON’T,” to the website, as owned and operated by Glassdoor. See Exhibit J, at p.

8 (hereinafter the “Second January 31st Review”).



                                                 27
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 28 of 71



        98.    The Second January 31st Review stated, inter alia, as follows:

               “The ‘brand’ and specifically Suzanne Schalow. Most other employees of the brand
               don't seem to stick around long. The only constant is Suzanne and this is not a good
               thing. She is one of the most rude, unhelpful, arrogant, and unprofessional bullies I
               have ever had the displeasure of working with. Instead of ever getting help, you
               usually get an insult and then a reminder of how great she and her store are. Any
               negatives you face are completely your fault despite their promises to ‘always be
               available’. The only thing available to you is a constant reminder of her
               incompetence. Many stores are not profitable as the margins are low and the
               unrealistic sales projections they provide are virtually impossible to attain. In
               addition, their start-up costs are estimated on the extreme low end.”

Id. at p. 8. (emphasis added).

        99.    The Second January 31st Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that “[m]any stores are not profitable,” and is, and was,

misleading, misrepresentative, omits material information and is, and was, factually untrue, in

whole and in part.

        100.   The Second January 31st Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that “margins are low,” and is, and was, misleading,

misrepresentative, omits material information and is, and was, factually untrue, in whole and in

part.

        101.   The Second January 31st Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that The Brand’s “sales projections” are “unrealistic,” and “are

virtually impossible to attain,” and is, and was, misleading, misrepresentative, omits material

information and is, and was, factually untrue, in whole and in part.




                                                28
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 29 of 71



       102.    The Second January 31st Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that The Brand’s “start-up costs are estimated on the extreme

low end,” and is, and was, misleading, misrepresentative, omits material information and is, and

was, factually untrue, in whole and in part.

       103.    On or about February 6, 2018, an individual, identifying himself / herself as

“Current Employee – Owner,” posted a review, entitled “Ineffective Brand Team,” to the website,

as owned and operated by Glassdoor. Id at p. 5 (hereinafter the “February 6th Review”).

       104.    The February 6th Review stated, inter alia, as follows:

               “The main, and largest con of working here has to be the brand team, and their
               absolute ineffectiveness in pretty much any aspect of their operation. So where do
               we start?
                                                * * *
               Let's start with the ‘web store’. There a bevy of choices that are available that are
               user friendly, sleek, efficient, and also interface seamlessly with our POS program.
               The "Brand" has decided to not use any of those choices… There have been
               suggestions from other owners about a better way of going about all this, but it's
               been met with either silence or veiled insults.

                                               * * *
               Lack of support. When we expressed interest in opening up a store, we talked to
               Suzanne, one of the owners of the company, and we were told about all the support
               that we would get from the brand team…. To add to this, nearly 90% of the Brand
               team works at the Belmont store. This is especially a problem during busy times of
               the year when if something comes up that you need to get taken care of
               immediately, you have to wait because they are all working the floor at the Belmont
               store. It's very clear that Belmont comes first, and everybody else comes later.

                                               * * *
               Let's elaborate on that last point. As I mentioned before, it's blatantly obvious that
               their [sic] is no distinction between Craft Beer Stellar (the actual company) and
               Craft Beer Cellar Belmont. This can be seen when Belmont gets (or rather
               demands) the entire allocation of a rare beer, despite the fact that there are several
               other CBC's within several miles of them, and thus shafting them… Need
               something urgently taken care of or answered anytime during a busy week or
               month? You're just going to have to wait until it's not busy at Belmont to even get



                                                29
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 30 of 71



               a response telling you as much, and you'll get your actual answer after the busy
               season is over.
                                                * * *
               In the past year or so, there have been at least 7 people who have left; either through
               moving on, or being squeezed out by the owners. It's gotten so bad that I don't know
               who to ask when I need something, or if it's even possible to still get it done with
               the people they have still working. Instead of helping, or even offering to help, they
               pass down arbitrary (and pretty expensive) decrees, with complete disregard of the
               financial state of many of their stores. They don't seem interested in really fixing
               anything if it doesn't benefit them or their store's bottom line, and if you have the
               audacity to question anything that they do or pass down, then prepare yourself for
               a barrage of passive aggressive comments and snide remarks. It’s not a question of
               if that’ll happen to you but rather when it’ll happen to you.”

Id. at pp. 5-7. (emphasis added).

       105.    The February 6th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that the “web store” and the “POS program,” and is, and was,

misleading, misrepresentative, omits material information and is, and was, factually untrue, in

whole and in part.

       106.    The February 6th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that the “web store” and the “POS program,” and is, and was,

misleading, misrepresentative, omits material information and is, and was, factually untrue, in

whole and in part.

       107.    The February 6th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that there is “no distinction between Craft Beer Stellar (the

actual company) and Craft Beer Cellar Belmont,” and is, and was, misleading, misrepresentative,

omits material information and is, and was, factually untrue, in whole and in part.



                                                 30
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 31 of 71



        108.   The February 6th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that there is “Belmont gets (or rather demands) the entire

allocation of a rare beer,” and is, and was, misleading, misrepresentative, omits material

information and is, and was, factually untrue, in whole and in part.

        109.   The February 6th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that The Brand “pass[es] down arbitrary (and pretty expensive)

decrees, with complete disregard of the financial state of many of their stores,” and is, and was,

misleading, misrepresentative, omits material information and is, and was, factually untrue, in

whole and in part.

        110.   The February 6th Review is, and was, false, disparaging and defamatory,

particularly regarding the illegal and improper disclosure of trade secrets and confidential and

proprietary information regarding that The Brand doesn’t “seem interested in really fixing

anything if it doesn't benefit them or their store's bottom line,” and is, and was, misleading,

misrepresentative, omits material information and is, and was, factually untrue, in whole and in

part.

        111.   On or about March 8, 2018, an individual, identifying himself / herself as a “Former

Employee – Owner,” posted a review, entitled “Buyer Beware!!” to the website, as owned and

operated by Glassdoor. Id at p. 2 (hereinafter the “March 8th Review”)(collectively, with the above,

hereinafter as the “Reviews”).

        112.   The March 8th Review stated, inter alia, as follows:




                                                31
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 32 of 71



               “Besides the economics of the franchisee business which is terrible, having to deal
               with Suzanne and her massive ego along with her passive aggressive remarks is
               enough reason to run away…Do yourself a favor and run away she is not a nice
               person...Be more honest with your investors.”

Id at pp. 2-3 (emphasis added).

       113.    The March 8th Review is, and was, false, disparaging and defamatory, particularly

regarding the illegal and improper disclosure of trade secrets and confidential and proprietary

information regarding that the “economics of the franchise business … [are] terrible,” and is, and

was, misleading, misrepresentative, omits material information and is, and was, factually untrue,

in whole and in part.

       114.    The March 8th Review is, and was, false, disparaging and defamatory, particularly

regarding the illegal and improper disclosure of trade secrets and confidential and proprietary

information regarding that The Brand is not “honest with … [its] investors,” and is, and was,

misleading, misrepresentative, omits material information and is, and was, factually untrue, in

whole and in part.

       115.    Upon information and belief, the Plaintiff contends that the content of the false,

disparaging and defamatory Reviews and/or Reposted Review, particularly regarding the illegal

and improper disclosure of trade secrets and confidential and proprietary information of The

Brand, was developed, at least in part, by the Defendants, in conspiracy and/or by aiding and

abetting the John Does.

       116.    The Defendants have no lawful authority, and have never been granted lawful

authority, by the Plaintiff to determine which, if any, of CBS’s trade secrets and confidential and

proprietary information are to be disseminated and distributed to the public.

       117.    Since in or about 2018, franchisee(s) and/or prospective franchisee(s) have

communicated to The Brand regarding the Reviews, as having been posted by the Defendants

                                                32
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 33 of 71



and/or John Does on the Glassdoor website, and have noted how the Reviews caused such

prospective franchisee(s) to be “spooked,” about the false, disparaging and misleading information

and content posted in the Reviews.

       118.    As a result of the posting, dissemination and distribution of the Reviews,

throughout the Commonwealth of Massachusetts, the United States and globally, the Defendants

have breached their contractual duties under the Franchise Agreement and other contracts, of

confidentiality and non-disclosure.

       119.    By the Defendants’ fraudulent actions, omissions, fraudulent concealment, policies,

procedures, practices, and/or courses of conduct, the Plaintiff has suffered irreparable harm and

incurred special damages of hundreds of thousands of dollars and more, and general and

consequential damages and injuries in lost franchise fees, royalties, income, fees, costs, attorney’s

fees, and injuries, and lost reputation and goodwill in the craft beer industry and elsewhere, and

other compensation, benefits, and other damages, to its detriment.

       E.      Defendants Unlawfully Terminate Their Franchise and Violate the
               Confidentiality and Non-Competition Provisions of the Franchise Agreement

       120.    On or about September 29, 2018, the Defendants unlawfully closed the CBC-

Gardiner store and terminated and breached the Franchise Agreement.

       121.    Upon information and belief, for months, the Defendants have been negotiating and

communicating with certain third-parties, seeking to establish a competitive beer establishment at

the Water Street location, in direct violation of, inter alia, the non-competition provisions of the

Franchise Agreement.

       122.    For example, the Defendants have breached, inter alia, Section 9.6 of the Franchise

Agreement, which provides, in pertinent part, as follows:




                                                 33
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 34 of 71



                “You will assure each of your owners, shareholders, general partners, members,
               directors, officers, managers, employees, consultants, distributors, and agents will
               not compete with us; will not attempt to divert customers to competing businesses;
               …. and will keep, preserve and protect confidential information as required by this
               Agreement.”

See Franchise Agreement (Exhibit A), § 9.6, at p. 39 (emphasis added).

       123.    Furthermore, Section 9.8(5) of the Franchise Agreement also provides, inter alia

and in pertinent part, as follows:

                       “You agree that the existence of any claims you may have will not constitute
                       a defense to the enforcement by us of any of the confidentiality
                       requirements and covenants not to compete described in this Agreement.
                       You acknowledge that any violation of the confidentiality and covenants
                       not to compete would result in irreparable injury to us for which no
                       adequate remedy at law may be available and you accordingly consent to
                       the issuance of an injunction prohibiting any conduct by you in violation of
                       the terms of the covenant not to compete.”

See Franchise Agreement (Exhibit A), § 9.8(5), at pp. 43-45 (emphasis added).

       124.    Section 9.8(5) of the Franchise Agreement further provided, inter alia and in

pertinent part, as follows:

                       “You agree that each of the confidentiality requirements and covenant not
                       to compete described in this Agreement will be constructed as independent
                       of any other covenant or provision. If all, part or any portion of this
                       Agreement is held as unreasonable or unenforceable by a court or agency
                       having valid jurisdiction in an unappealed final decision to which we are a
                       party, you expressly agree to be bound by a lesser covenant subsumed
                       within the terms of that covenant that imposes the maximum duty permitted
                       by law, as if the resulting covenant were separately stated in this Agreement.
                       Each of the covenants described in this Agreement is a separate and
                       independent covenant in each of the separate counties and states in the
                       United States in which we transact business. To the extent that any covenant
                       may be determined to be judicially unenforceable in any county or state,
                       that covenant will not be affected with respect to any other county or state.
                       You understand and acknowledge that we will have the right, in our sole
                       discretion, to reduce the scope of any covenants, confidentiality
                       requirements or covenants not to compete set forth in this Agreement that
                       apply to you or to any other of our franchisees. We may do so without your
                       consent, effective immediately upon your receipt of written notice. You



                                                 34
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 35 of 71



                        agree that you will comply with any covenant that pertains to you as we so
                        modify it.”

See Franchise Agreement (Exhibit A), § 9.8(5), at pp. 43-45 (emphasis added).

        125.    Additionally, Section 9.8(5) of the Franchise Agreement provided, inter alia and in

pertinent part, as follows:

                        “You acknowledge that we will suffer immediate and irreparable harm that
                        will not be compensable by damages alone if you repudiate or breach any
                        of the provisions of any part of this Agreement that relates to the
                        confidentiality or protection of confidential information and trade secrets or
                        your covenants to not compete against us or our franchise system or your
                        threats or attempts to do so. For this reason, under those circumstances, we,
                        in addition to and without limitation of any other rights, remedies or
                        damages available to us at law or in equity, will be entitled to obtain
                        temporary, preliminary and permanent injunctions in order to prevent or
                        restrain the breach, and we will not be required to post a bond as a condition
                        of granting of this relief. You also agree that a violation of any of your
                        confidentiality or non-competition covenants will entitle us, in addition to
                        all other remedies available at law or in equity, to recover from you any
                        and all funds, including without limitation, wages, salary, and profits,
                        which will be held by you in constructive trust for us, received by you in
                        connection with such violation. You specifically acknowledge the receipt
                        of adequate consideration for the confidentiality and non-competition
                        covenants contained in this Agreement and that we are entitled to require
                        you to comply with these covenants. Those covenants will survive
                        termination or expiration of this Agreement. You represent that if this
                        Agreement expires or is terminated, whether voluntarily or involuntarily,
                        you have experience and capabilities sufficient to enable you to find
                        employment or otherwise earn a livelihood in areas which do not violate
                        this Agreement and that our enforcement of a remedy by way of an
                        injunction will not prevent you from earing a livelihood.”

See Franchise Agreement (Exhibit A), § 9.8(5), at p. 45 (emphasis added).

        126.    The Defendants have caused irreparable harm to the reputation and goodwill of the

Plaintiff, and have breached, inter alia, Section 9.8(5) of the Agreement provided, inter alia and

in pertinent part, as follows:




                                                  35
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 36 of 71



                     “You recognize the unique value and secondary meaning attached to the
                     Method of Operation, the Service Marks and our standard of operation and
                     trade practices. You agree that any noncompliance with the terms of this
                     Agreement or any Unauthorized or improper use of the Method of
                     Operation or the Service Marks will cause irreparable damage to us and
                     our franchisees. You agree that if you engage in any unauthorized or
                     improper use, during or after the period of this Agreement, we will be
                     entitled to both permanent and temporary injunctive relief from any court
                     of competent jurisdiction in addition to any other remedies prescribed by
                     laws.”

See Franchise Agreement (Exhibit A), § 9.8(5), at p. 43 (emphasis added).

       127.   Additionally, Section 9.7(5) of the Franchise Agreement provides, in pertinent part,

as follows:

                      “If applicable law implies a covenant of good faith and fair dealing in this
                     Agreement, the parties agree that the covenant will not imply any rights or
                     obligations that are inconsistent with a fair construction of the terms of this
                     Agreement. If applicable law implies such a covenant, the parties
                     acknowledge and agree that:

                             a)     This Agreement (and the relationship of the parties which is
                             inherent from this Agreement) grants us discretion to make
                             decisions, take actions or refrain from taking actions not
                             inconsistent with our explicit rights and obligations under this
                             Agreement that may favorably or adversely affect your interests;

                             b)      We will use our business judgment in exercising our
                             discretion based on our assessment of our own interests and
                             balancing those interests against the interests of the owners of other
                             Craft Beer Cellar businesses generally (including us, our franchisees
                             and parties related to us) and specifically without considering the
                             individual interests of you or any other particular franchise;

                             c)      We will have no liability to you for the exercise of our
                             discretion in this manner, so long as our discretion is not exercised
                             in bad faith toward you; and

                             d)      In the absence of bad faith, no trier of fact in any judicial or
                             arbitration proceeding will substitute its judgment for business
                             judgment we exercise.”

See Franchise Agreement (Exhibit A), § 9.7(5), at pp. 40-41 (emphasis added).



                                               36
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 37 of 71



       128.    Furthermore, Section 9.8(5) of the Franchise Agreement, states, inter alia and in

pertinent part, as follows:

                       “No right or remedy conferred upon us is exclusive of any other right or
                       remedy in this Agreement or provided by law or equity. Each will be
                       cumulative of every other right or remedy. We may employ legal counsel or
                       incur other expense to collect or enforce your obligations or to defend
                       against any claim, demand, action or proceeding because of your failure to
                       perform your obligations. Legal action may be filed by or against us and
                       that action or the settlement of it may establish your breach of this
                       Agreement. If either event occurs, we may recover from you the amount of
                       our reasonable attorney’s fees and all other expenses we incur in collecting
                       or enforcing that obligation or in defending against that claim, demand,
                       action or proceeding.”

See Franchise Agreement (Exhibit A), § 9.8(5), at p. 43 (emphasis added).

       129.    In sum, the Defendants have breached their contract with the Plaintiff, have unjustly

enriched Defendants CBC-Gardiner and Callinan, and are violating, and/or seeking to violate, the

confidentiality and non-competition provisions of the Franchise Agreement, thereby causing

confusion to customers, and potential customers, of The Brand. The Defendants have unlawfully

terminated the Franchise Agreement, committed unfair and deceptive trade practices, and have

caused harm, injury and damages to The Brand and damaged its reputation and its goodwill,

forcing the Plaintiff to incur costs and attorneys’ fees.

       130.    Moreover and in sum, the Defendants have committed unfair and deceptive trade

practices, anti-competitive acts, and/or conspired with and/or aided and abetted the unfair and

deceptive trade practices, anti-competitive acts and civil conspiracy of the John Does, by the

unlawful posting, dissemination and distribution of the false, disparaging and misleading Reviews,

as posted on Glassdoor’s website, and throughout the Commonwealth of Massachusetts, the

United States and globally, in breach of their contractual duties under the Franchise Agreements

and other contracts, of confidentiality and non-disclosure, and their fraudulent actions, omissions,



                                                  37
          Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 38 of 71



fraudulent concealment, policies, procedures, practices, and/or courses of conduct, causing the

Plaintiff to suffer irreparable harm and incur special damages exceeding $75,000.00, and general

and consequential damages and injuries of hundreds of thousands of dollars in lost franchise fees,

royalties, income, fees, costs, attorney’s fees, and injuries, and lost reputation and goodwill in the

craft beer industry and elsewhere, and other compensation, benefits, and other damages, to its

detriment.

                                   V. VIOLATIONS OF LAW

                      COUNT I – VIOLATION OF 18 U.S.C. § 1836(b)(1)
                             (DEFEND TRADE SECRETS ACT)
                (as to Defendants CBC-Gardiner, Callinan and John Does 1-20)

        131.    The Plaintiff reasserts Paragraphs 1 through 130 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        132.    Upon information and belief and by their own respective posts, the Defendants

CBC-Gardiner, Callinan and John Does 1-20 are current or former franchisees and/or employees

of the Plaintiff.

        133.    Upon information and belief and by their own respective posts, the Defendants

CBC-Gardiner, Callinan and John Does 1-20 have, and/or have had, a duty of loyalty, and a

continuing duty of loyalty to protect and maintain the confidential and proprietary information, as

owned by Craft Beer Stellar, LLC.

        134.    Upon information and belief and by their own respective posts, the Defendants

CBC-Gardiner, Callinan and John Does 1-20 have, and/or have had, a contractual duty, and a

continuing contractual duty, to protect and maintain the confidential and proprietary information,

as owned by Craft Beer Stellar, LLC.




                                                 38
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 39 of 71



       135.    The Defendants CBC-Gardiner, Callinan and John Does posted, conspired with

and/or aided and abetted the posting of the Plaintiff’s confidential and proprietary information,

which included but was not limited to, inter alia, information regarding sales projections, costs,

margins, franchisee store value, and content as to method of operations, as exclusively owned by

the Plaintiff, Craft Beer Stellar, LLC.

       136.    The Plaintiff has derived independent economic value from the information being

kept from the general public, and has taken measures to preserve this confidentiality, as can be

seen in the standard language in their Franchise Agreements.

       137.    The Plaintiff further required that all communications, based upon, derived from

and/or relating to, such confidential and/or proprietary information of The Brand, be disseminated

and distributed through the secure third-party system, known as “Basecamp.”

       138.    At all relevant times, Plaintiff Craft Beer Stellar, LLC has been operating as a

franchisor, with franchises operating in multiple states, including in the Commonwealth of

Massachusetts.

       139.    By their respective posts, Defendants CBC-Gardiner, Callinan and John Does 1-20

have breached, and continue to breach, their duty of loyalty to protect and maintain the confidential

and proprietary information, as owned by Craft Beer Stellar, LLC, in violation of the Defend Trade

Secrets Act, 18 U.S.C. § 1836(b)(1).

       140.    By their respective posts, Defendants CBC-Gardiner, Callinan and John Does 1-20

have breached, and continue to breach, their contractual duty to protect and maintain the

confidential and proprietary information, as owned by Craft Beer Stellar, LLC, in violation of the

Defend Trade Secrets Act, 18 U.S.C. § 1836(b)(1).




                                                 39
             Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 40 of 71



        141.     As a direct and proximate cause of the Defendants’ violation of the Defend Trade

Secrets Act, 18 U.S.C. § 1836(b)(1), the Plaintiff has suffered irreparable harm, and general,

special and consequential damages, exceeding $5,000.00 and exceeding $75,000.00, and injuries

and losses, including but not limited to franchise fees, royalties, income, fees, costs, attorney’s

fees, and injuries, and lost reputation in the craft beer industry and elsewhere, and other

compensation, benefits, and other damages, to its detriment.

                      COUNT II – VIOLATION OF 18 U.S.C. § 1030(g)
                        (COMPUTER FRAUD AND ABUSE ACT)
         (as to Defendants CBC-Gardiner, Callinan and Defendants John Does 1-20)

        142.     The Plaintiff reasserts Paragraphs 1 through 141 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        143.     Upon information and belief and by their own respective posts, Defendants CBC-

Gardiner, Callinan and John Does 1-20 are current or former franchisees and/or employees of the

Plaintiff.

        144.     Upon information and belief and by their own respective posts, the Defendants

CBC-Gardiner, Callinan and John Does 1-20 voluntarily entered into a contract and engagement

with the Plaintiff, Craft Beer Stellar, LLC, which established and created, as a matter of law, a

duty of loyalty by Defendants CBC-Gardiner, Callinan and John Does to protect and maintain the

trade secrets, confidential and proprietary information of the Plaintiff.

        145.     Upon information and belief and by their own respective posts, the Defendants

CBC-Gardiner, Callinan and John Does 1-20 voluntarily entered into a Franchise Agreement with

CBS, creating a contractual duty and/or continuing contractual duty, to the Plaintiff, Craft Beer

Stellar, LLC, which provided, in pertinent part, as follows:




                                                 40
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 41 of 71



               “You specifically acknowledge that you will receive valuable specialized and
               confidential information…Unless required by court order or applicable law, you
               agree not to copy, download to internet, intranet, modem, fax, e-mail, mail or send
               any confidential material or divulge any material directly or indirectly to any other
               person or enterprise outside of the Craft Beer Cellar system.”

See Exhibit A.

       146.    Upon information and belief and by their own respective posts, the Defendants

CBC-Gardiner, Callinan and John Does 1-20 have, and/or had, gained access to the databases,

computers and electronic systems, including but not limited to Basecamp, of the Plaintiff, such

access granted by The Brand under a duty of loyalty, and a continuing access granted under the

continued duty of loyalty to protect and maintain the trade secrets, confidential and proprietary

information, as owned by Craft Beer Stellar, LLC.

       147.    At all relevant times, the Plaintiff required that any and all communications

between and among the franchisor and/or the franchisees, based upon, derived from and/or relating

to, such confidential and/or proprietary information of The Brand, be disseminated and distributed

through the secure third-party system, Basecamp.

       148.    The Defendants posted, and/or reposted, the Plaintiff’s trade secrets, confidential

and proprietary information which included but was not limited to, inter alia, information

regarding sales projections, costs, margins, franchisee store value, and content as to method of

operations, as exclusively owned by the Plaintiff, Craft Beer Stellar, LLC.

       149.    The Plaintiff derived independent economic value from the information being kept

from the general public, and took measures to preserve this confidentiality, as can be seen in the

language taken from the Franchise Agreement. See generally, Exhibits A & B.




                                                41
             Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 42 of 71



        150.     At all relevant times, Plaintiff Craft Beer Stellar, LLC has been operating as a

franchisor, with franchises operating in multiple states, including in the Commonwealth of

Massachusetts.

        151.     At all relevant times, the Defendants CBC-Gardiner, Callinan and John Does 1-20

knowingly, willfully, wantonly, and with the intent to defraud CBS with actual malice, accessed

the Plaintiff’s trade secrets and proprietary and confidential information stored and secured on its

protected third-party database.

        152.     At all relevant times, the Defendants CBC-Gardiner, Callinan and John Does 1-20

knowingly, willfully, wantonly, and with the intent to defraud The Brand with actual malice, used,

disclosed and misappropriated confidential and proprietary information belonging to the Plaintiff,

to deliberately cause irreparable harm to the business reputation and goodwill of Craft Beer Stellar,

LLC, thus breaching their respective duty of loyalty and/or their respective contractual duty to the

Plaintiff.

        153.     At all relevant times, the Defendants CBC-Gardiner, Callinan and John Does 1-20

knowingly, willfully, wantonly, and with the intent to defraud The Brand with actual malice,

exceeded their authorized access to the Plaintiff’s protected electronic systems, computers and

databases, including but not limited to Basecamp.

        154.     By their respective posts, the Defendants CBC-Gardiner, Callinan and John Does

1-20 knowingly, willfully, wantonly, and with the intent to defraud The Brand with actual malice,

exceeded their authorized access to the Plaintiff’s protected electronic systems, computers and

databases, including but not limited to Basecamp, and have breached, and continue to breach, their

duty of loyalty to protect and maintain the confidential and proprietary information, as owned by

Craft Beer Stellar, LLC, in violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(g).



                                                 42
          Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 43 of 71



         155.   By their respective posts, the Defendants CBC-Gardiner, Callinan and John Does

1-20 knowingly, willfully, wantonly, and with the intent to defraud The Brand with actual malice,

exceeded their authorized access to the Plaintiff’s protected electronic systems, computers and

databases, including but not limited to Basecamp, have breached, and continue to breach, their

contractual duty to protect and maintain the confidential and proprietary information, as owned by

Craft Beer Stellar, LLC, in violation of the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(g).

         156.   As a direct and proximate cause of the Defendants’ violation of the Computer Fraud

and Abuse Act, 18 U.S.C. § 1030(g), the Plaintiff has suffered irreparable harm, and general,

special and consequential damages, exceeding $5,000.00 and exceeding $75,000.00, and injuries

and losses, including but not limited to franchise fees, royalties, income, fees, costs, attorney’s

fees, and injuries, and lost reputation in the craft beer industry and elsewhere, and other

compensation, benefits, and other damages, to its detriment.

                           COUNT III – BREACH OF CONTRACT
                (as to Defendants CBC-Gardiner, Callinan and John Does 1-20)

         157.   The Plaintiff reasserts Paragraphs 1 through 156 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

         158.   A breach of contract is a failure, without excuse, to perform a duty which is due

under the contract. Additionally, the interpretation of a contract is a question of law, not fact. If

the wording of the contract is not ambiguous, then the contract must be enforced according to its

terms.

         159.   In or about April 2015, the Plaintiff and the Defendants entered into the Franchise

Agreement. In the Franchise Agreement, the Parties had agreed to abide by the terms and

reasonable expectations of the Parties, and as to the terms under which access to and use of the

Plaintiff’s trade secrets, confidential and proprietary information would be provided to the

                                                 43
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 44 of 71



Defendants.

       160.    By the Franchise Agreement, the Plaintiff contracted with the Defendants to

provide a craft beer franchise to Defendants, and provide, in good faith, assistance and support

towards the ownership and operation of their craft beer franchise.

       161.    The Plaintiff performed its obligations under the Franchise Agreements with

Defendant Does and in accordance with the FA and consistent with reasonable expectations of the

Parties, and such policies, practices and procedures, in the good faith.

       162.    Pursuant to the Franchise Agreements, The Brand invested time, effort, resources,

man hours and expertise in the business of the Defendants, to assist in their goals of becoming a

successful Craft Beer Cellar franchise.

       163.    Section 1.2 of the Franchise Agreement with the Defendants provides that, the

Callinan “are responsible for selecting the site for the Franchise Premises within the designated

area….” See Franchise Agreement (Exhibit A), § 1.2, at p. 3 (emphasis added).

       164.    Section 1.3 of the Franchise Agreement with the Defendants, which provides that,

“… We [the Franchisor] will not be liable for any consequences of your choice of any franchise

site.” See Franchise Agreement (Exhibit A), § 1.3, at p. 3 (emphasis added).

       165.    Section 1.3 of the Franchise Agreement with the Defendants also provides that,

“…Any site recommendation or approval we [the Plaintiff] make[s] is not a representation that

any particular site is available or legally appropriate for use as a franchise site….” See Franchise

Agreement (Exhibit A), § 1.3, at p. 3 (emphasis added).

       166.    Section 1.3 of the Franchise Agreement with the Defendants, which provides that,

“… We [The Franchisor] will have no liability with respect to the selection or approval of a




                                                 44
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 45 of 71



location or any lease for the Premises, nor liability with respect to any site recommendations we

make.” See Franchise Agreement (Exhibit A), § 1.3, at p. 3 (emphasis added).

       167.    Section 1.5 of the Franchise Agreement, which provides, in pertinent part, as

follows: “You may decide to relocate the Franchise for the following reasons: -- in your and our

judgment there is a change in the character of the location of the Franchise sufficiently detrimental

to your business potential to warrant its relocation, ….” See Franchise Agreement (Exhibit A), §

1.5, at p. 4 (emphasis added).

       168.    Section 1.5 of the Franchise Agreement also provides, in pertinent part, as follows:

“You may decide to relocate the Franchise for the following reasons: * * * * * -- you reasonably

decide to relocate the Franchise for cause.” See Franchise Agreement (Exhibit A), § 1.5, at p. 4

(emphasis added).

       169.     Section 2.1 of the Franchise Agreement with the Defendants provides that, “None

of the Initial Franchise Fee is refundable.” See Franchise Agreement (Exhibit A), § 2.1, at p. 5

(emphasis added).

       170.    By their conduct and unlawful termination of the Agreement, the Defendants have

breached, inter alia, the following provisions of the Franchise Agreement: Section 2.2 (Monthly

Royalty Fee); Sections 2.3(A), 2.3(B) & 2.3(I) (Advertisement Standards); Section 2.6 (Royalty

Fees and Other Sums to be Paid Monthly); Section 2.7 (Records); Section 2.8 (Audits); Section

2.9 (You are to pay All Franchise Costs); and Section 2.11 (Application of Payments). See

Franchise Agreement (Exhibit A), §§ 2.2, 2.3(A), 2.3(B), 2.3(I), 2.6, 2.7, 2.8, 2.9 & 2.11.

       171.    By their conduct and unlawful termination of the Agreement, the Defendants have

breached Section 6.2 of the Franchise Agreement, which provides as follows:




                                                 45
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 46 of 71



               “You may terminate this Agreement if you comply with the terms of this Agreement
               and if we substantially breach any material provision of this Agreement and fail to
               cure or reasonably begin to cure that breach within 60 days after receipt of written
               notice specifying the breach. Termination will be effective 10 days after you deliver
               to us written notice of termination for our failure to cure within the allowed period.”

See Franchise Agreement (Exhibit A), § 6.2, at p. 23 (emphasis added).

       172.    The Plaintiff provided sufficient and valuable consideration for the Agreement to

the Defendants.

       173.    By their conduct and unlawful termination of the Agreement, the Defendants have

breached Section 9.14(7) of the Franchise Agreement, which provides as follows:

          “You acknowledge that we will not provide or designate locations for you….”

See Franchise Agreement (Exhibit A), § 9.14(7), at pp. 49-50 (emphasis added).

       174.    Pursuant to the Franchise Agreements, the Defendants and the John Does have, and

have had, a contractual obligation to protect and maintain, the confidential and proprietary

information of Craft Beer Stellar, LLC.

       175.    Pursuant to the Franchise Agreements, the Defendant and the John Does have, and

have had, a contractual obligation not to publicly disseminate and/or distribute, to third-parties,

the confidential and proprietary information of Craft Beer Stellar, LLC. See Exhibits A & B.

       176.    Upon information and belief and by their own respective Glassdoor posts, the

Defendants and/or the John Does 1-20 are current and/or former franchisees of the Plaintiff, Craft

Beer Stellar, LLC.

       177.    Based on the above, including the acts, omissions, and conduct set forth above, the

Defendants and the John Does 1-20 knew, or should have known, that the Reviews, as posted on

the Glassdoor website, were in breach of the Franchise Agreements and the Plaintiff’s policies,

practices and procedures.



                                                 46
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 47 of 71



        178.    The Defendants and the John Does, by their conduct as described herein, breached

its contract with the Plaintiff.

        179.    As a direct and proximate cause of the Defendants’ breaches of contract, the

Plaintiff has irreparable harm, and suffered general, special, and consequential damages, including,

but not limited to, loss of revenues, profits, benefits, business opportunities and reputation, and

other damages, injuries, and losses, to its detriment, and which resulted in the unjust enrichment

of the Defendants.

             COUNT IV - BREACH OF CONTRACT / UNLAWFUL
      COMPETITION AND VIOLATION OF NON-COMPETITION PROVISIONS
                (as to Defendants CBC-Gardiner and Callinan)

        180.    The Plaintiff reasserts Paragraphs 1 through 179 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        181.    By the Franchise Agreement, the Plaintiff contracted with the Defendants to

provide a craft beer franchise to Defendants John and Jessica, and provide, in good faith, assistance

and support towards the ownership and operation of their craft beer franchise.

        182.    The Plaintiff provided sufficient and valuable consideration for the Agreement to

the Defendants.

        183.    Defendants Callinan and CBC-Gardiner have terminated the franchise, and are

operating, and/or seeking to operate a competitive beer establishment at 339 Water Street,

Gardiner, Maine, in violation of the non-competition and other provisions of the Agreement, which

has been unjustly enriched thereby.

        184.    By their conduct and unlawful termination of the Agreement, the Defendants have

breached Section 4.3, after the termination or expiration of the Franchise Agreement. See

Franchise Agreement (Exhibit A), § 4.3, at pp. 11-12.



                                                 47
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 48 of 71



       185.    By their conduct and unlawful termination of the Agreement, the Defendants have

breached, inter alia, the following provisions of the Franchise Agreement: Section 5 (Franchise

Standards of Operation), including, without limitation: Section 5.1 (Operations Manual,

Equipment, Plans and Specifications, and Public Relations); Section 5.2 (Standards to be

Maintained); Section 5.3 (Service Marks, Operations Manual, Methods of Operation Are Our

Exclusive Property); Section 5.4 (You will Not Use Names or Marks in Combination); Section 5.5

(Service Marks, Operation Manual, and Method of Operation May Be Changed); Section 5.7

(Alteration of Franchise); and Section 5.9 (You Will Not Communicate Confidential Information).

See Franchise Agreement (Exhibit A), §§ 5, 5.1, 5.2, 5.3, 5.4, 5.5, 5.7 & 5.9.

       186.    By their conduct and unlawful termination of the Agreement, the Defendants are

unlawfully competing with The Brand and its franchisees, in violation of Section 5.10 of the

Franchise Agreement, which provides, in pertinent part:

               You will assure that you and your owners, directors, officers, partners,
               shareholders, members, employees, consultants, and agents, during the term of this
               Agreement and for a period of 2 years after expiration or termination of this
               Agreement do not:

               1.      divert or directly or indirectly attempt to divert any of our business or any
               of our customers to a competing establishment;

                                                     *****

               2.      do or perform, directly or indirectly, any other act injurious or prejudicial
               to our goodwill associated with the Service Marks and Method of Operation.

               If, for any reason, any provision set forth in this subsection is determined to exceed
               any lawful scope or limit as to duration, geographic coverage, or otherwise, it is
               agreed that the provision will nevertheless be binding to the full scope or limit
               allowed by law or by a court of law. The duration, geographic coverage, and scope
               allowable by law or court of law shall apply to this Agreement.

               You will obtain written covenants from your owners, shareholders, members,
               partners, directors, officers, employees, consultants, distributors, and agents in a



                                                48
        Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 49 of 71



              form satisfactory to us that these persons will comply with the provisions of this
              Section.

              You and we stipulate that, in light of all of the facts and circumstances of the
              relationship between you and us, the covenants, restrictions and agreements
              referred to in this Section (including without limitation their scope, duration and
              geographic extent) are fair and reasonably necessary for the protection of our
              confidential information, goodwill and other protectable interests. If a court of
              competent jurisdiction should decline to enforce any of those covenants and
              agreements, you and we request the court to reform these provisions to restrict your
              use of confidential information, non-solicitation, ability to compete with us, and
              any other covered topics to the maximum extent, in time, scope of activities, and
              geography, the court finds enforceable under applicable law.

See Franchise Agreement (Exhibit A), § 5.10, at pp. 20-21 (emphasis added).

       187.   By their conduct and unlawful termination of the Agreement, the Defendants are

unlawfully competing with The Brand and its franchisees, in violation of Section 9.6 of the

Franchise Agreement, which provides, in pertinent part:

              “You will assure each of your owners, shareholders, general partners, members,
              directors, officers, managers, employees, consultants, distributors, and agents will
              not compete with us; will not attempt to divert customers to competing businesses;
              …. and will keep, preserve and protect confidential information as required by this
              Agreement.”

See Franchise Agreement (Exhibit A), § 9.6, at p. 39 (emphasis added).

       188.   By their conduct and unlawful termination of the Agreement, the Defendants are

unlawfully competing with The Brand and its franchisees, in violation of Section 9.8(5) of the

Franchise Agreement, which provides, in pertinent part:

              “You acknowledge that we will suffer immediate and irreparable harm that will not
              be compensable by damages alone if you repudiate or breach any of the provisions
              of any part of this Agreement that relates to the confidentiality or protection of
              confidential information and trade secrets or your covenants to not compete against
              us or our franchise system or your threats or attempts to do so. For this reason,
              under those circumstances, we, in addition to and without limitation of any other
              rights, remedies or damages available to us at law or in equity, will be entitled to
              obtain temporary, preliminary and permanent injunctions in order to prevent or
              restrain the breach, and we will not be required to post a bond as a condition of
              granting of this relief. You also agree that a violation of any of your confidentiality

                                                49
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 50 of 71



               or non-competition covenants will entitle us, in addition to all other remedies
               available at law or in equity, to recover from you any and all funds, including
               without limitation, wages, salary, and profits, which will be held by you in
               constructive trust for us, received by you in connection with such violation. You
               specifically acknowledge the receipt of adequate consideration for the
               confidentiality and non-competition covenants contained in this Agreement and
               that we are entitled to require you to comply with these covenants. Those covenants
               will survive termination or expiration of this Agreement. You represent that if this
               Agreement expires or is terminated, whether voluntarily or involuntarily, you have
               experience and capabilities sufficient to enable you to find employment or
               otherwise earn a livelihood in areas which do not violate this Agreement and that
               our enforcement of a remedy by way of an injunction will not prevent you from
               earning a livelihood.”

See Franchise Agreement (Exhibit A), § 9.8(5), at pp. 43-44 (emphasis added).

       189.    By their conduct and unlawful termination of the Agreement, the Defendants are

unlawfully competing, and/or seeking to unlawfully compete, with The Brand and its franchisees,

in violation of Section 9.8(5) of the Franchise Agreement, which provides, in pertinent part:

               “You agree that each of the confidentiality requirements and covenant not to
               compete described in this Agreement will be constructed as independent of any
               other covenant or provision. If all, part or any portion of this Agreement is held as
               unreasonable or unenforceable by a court or agency having valid jurisdiction in an
               unappealed final decision to which we are a party, you expressly agree to be bound
               by a lesser covenant subsumed within the terms of that covenant that imposes the
               maximum duty permitted by law, as if the resulting covenant were separately stated
               in this Agreement. Each of the covenants described in this Agreement is a separate
               and independent covenant in each of the separate counties and states in the United
               States in which we transact business. To the extent that any covenant may be
               determined to be judicially unenforceable in any county or state, that covenant will
               not be affected with respect to any other county or state. You understand and
               acknowledge that we will have the right, in our sole discretion, to reduce the scope
               of any covenants, confidentiality requirements or covenants not to compete set forth
               in this Agreement that apply to you or to any other of our franchisees. We may do
               so without your consent, effective immediately upon your receipt of written notice.
               You agree that you will comply with any covenant that pertains to you as we so
               modify it.”

See Franchise Agreement (Exhibit A), § 9.8(5), at pp. 43-44 (emphasis added).




                                                50
          Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 51 of 71



        190.     By their conduct and unlawful termination of the Agreement, the Defendants are

unlawfully competing, and/or seeking to unlawfully compete, with The Brand and its franchisees,

in violation of Section 9.8(5) of the Franchise Agreement, which provides, in pertinent part:

                  “No right or remedy conferred upon us is exclusive of any other right or remedy
                 in this Agreement or provided by law or equity. Each will be cumulative of every
                 other right or remedy. We may employ legal counsel or incur other expense to
                 collect or enforce your obligations or to defend against any claim, demand, action
                 or proceeding because of your failure to perform your obligations. Legal action may
                 be filed by or against us and that action or the settlement of it may establish your
                 breach of this Agreement. If either event occurs, we may recover from you the
                 amount of our reasonable attorney’s fees and all other expenses we incur in
                 collecting or enforcing that obligation or in defending against that claim, demand,
                 action or proceeding.”

See Franchise Agreement (Exhibit A), § 9.8(5), at pp. 43-44 (emphasis added).

        191.     The Defendants, by their conduct as described herein, breached their contract with

the Plaintiff.

        192.     By its conduct and the conduct of John and Jessica, Defendants have been

improperly and unjustly enriched, and unlawfully operated in violation of the non-competition

provisions of the Agreement.

        193.     The Plaintiff has suffered irreparable harm by the violations of the non-competition

provisions by the Defendants and the breaches of contract, and seeking temporary, preliminary

and permanent injunctive relief and requiring the enforcement of the non-competition provision of

the Agreement, as required.

        194.     As a direct and proximate cause of the Defendants’ breaches of contract, the

Plaintiff has suffered irreparable harm, and general, special and consequential damages, exceeding

$5,000.00 and exceeding $75,000.00, and injuries and losses, including but not limited to franchise

fees, royalties, income, fees, costs, attorney’s fees, and injuries, and lost reputation and goodwill




                                                  51
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 52 of 71



in the craft beer industry and elsewhere, and other compensation, benefits, and other damages, to

its detriment.

                             COUNT V – BREACHES OF IMPLIED
                        COVENANT OF GOOD FAITH-FAIR DEALING
                 (as to Defendants CBC-Gardiner, Callinan and John Does 1-20)

       195.      The Plaintiff reasserts Paragraphs 1 through 194 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       196.      It is well established in that every contract carries an implied covenant of good faith

and fair dealing whereby the parties treat each other fairly and act in good faith and no party to the

contract shall take any action to harm another party’s rights under the contract. The duty imposed

by this "implied covenant of good faith and fair dealing" pertains to bad faith in the performance

of a contract, not just in its execution or negotiation. Implicit in every contract is the requirement

on faithfulness to an agreed upon common purpose and consistency with the justified expectations

of the other party.

       197.      A breach of contract is the failure to perform for which legal excuse is lacking. As

a matter of law, a contract existed, which the Defendant Does breached and failed to comply with

the covenant of good faith and fair dealing. The law is clear - the John Does had a binding contract

and the Defendants have no legal basis, as a matter of law, to avoid their obligations under their

Franchise Agreements.

       198.      The Defendants had a duty of good faith and fair dealing in their dealings with the

Plaintiff and pursuant to the promises, contract, and statements made to the Plaintiff to induce it

to enter into the contract and provide assets to the Defendants in exchange for its comply with the

Franchise Agreement and become franchisees, in good faith.




                                                   52
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 53 of 71



       199.    Under the covenant, the Defendants were obligated to the good faith performance

of their obligations under the Franchise Agreements with the Plaintiff, and to be faithful and

consistent to the justified expectations of The Brand.

       200.    As described above, the Defendants breached the implied covenant of good faith

and fair dealing with the Plaintiff.

       201.    As a direct and proximate cause of the Defendants Does’ breaches of the implied

covenant of good faith and fair dealing, the Plaintiff has suffered irreparable harm, and general,

special and consequential damages, exceeding $5,000.00 and exceeding $75,000.00, and injuries

and losses, including but not limited to franchise fees, royalties, income, fees, costs, attorney’s

fees, and injuries, and lost reputation and goodwill in the craft beer industry and elsewhere, and

other compensation, benefits, and other damages, to its detriment.

                           COUNT VI - UNJUST ENRICHMENT
               (as to Defendants CBC-Gardiner, Callinan and John Does 1-20)

       202.    The Plaintiff reasserts Paragraphs 1 through 201 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       203.    The Defendants have illegally benefitted from the intellectual property, Service

Marks and Method of Operation of the Plaintiff, and the time, skills, effort and expertise of the

Plaintiff and its senior managers, provided by CBS in detrimental reliance upon the Defendants’

compliance with the Franchise Agreement.

       204.    The Defendants’ actions, courses of conduct and omissions were wantonly,

intentionally and maliciously conducted against the Plaintiff, to its detriment.

       205.    The Defendants have been unjustly enriched by its actions, as described herein.

       206.    As a direct and proximate cause of the Defendants’ unjust enrichment, the Plaintiff

has suffered irreparable harm, and general, special and consequential damages, exceeding


                                                 53
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 54 of 71



$5,000.00 and exceeding $75,000.00, and injuries and losses, including but not limited to franchise

fees, royalties, income, fees, costs, attorney’s fees, and injuries, and lost reputation and goodwill

in the craft beer industry and elsewhere, and other compensation, benefits, and other damages, to

its detriment.

        COUNT VII – PROMISSORY ESTOPPEL / DETRIMENTAL RELIANCE
           (Against Defendants CBC-Gardiner, Callinan and John Does 1-20)

       207.      The Plaintiff reasserts Paragraphs 1 through 206 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       208.      By engaging in the conduct described herein, the Defendants breached their

promises and assurances to the Plaintiff to perform in accordance with the Franchise Agreement.

       209.      The Plaintiff reasonably relied, to its detriment, on the Defendants’ promises and

assurances.

       210.      As a direct and proximate cause of the Defendants’ promissory estoppel, the

Plaintiff has suffered irreparable harm, and general, special and consequential damages, exceeding

$5,000.00 and exceeding $75,000.00, and injuries and losses, including but not limited to franchise

fees, royalties, income, fees, costs, attorney’s fees, and injuries, and lost reputation and goodwill

in the craft beer industry and elsewhere, and other compensation, benefits, and other damages, to

its detriment.

                                COUNT VIII – DEFAMATION
                 (as to Defendants CBC-Gardiner, Callinan and John Does 1-20)

       211.      The Plaintiff reasserts Paragraphs 1 through 210 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.




                                                 54
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 55 of 71



        212.      The Defendants have publicly disseminated and distributed, to third-parties, the

Reviews and posts on the Glassdoor website, which statements are false and untrue, and defamed

and disparaged Craft Beer Stellar, LLC.

        213.      By placing the statements on the Glassdoor.com website available to the public,

Defendants have publicly disseminated and distributed and defamatory statements to a wide range

of persons in the Commonwealth of Massachusetts, the United States and globally.

        214.      The Defendants have publicly disseminated and distributed the false and

defamatory statements with the knowledge that the statements were false, or with reckless

disregard as to the falsity of the statements.

        215.      The Defendants have publicly disseminated and distributed the false and

defamatory statements about Craft Beer Stellar negligently, causing it to suffer irreparable harm,

loss of reputation and goodwill, and damages, including loss of revenue, lost profits and injury to

its reputation.

        216.      As a direct and proximate cause of the Defendants’ defamation, the Plaintiff has

suffered irreparable harm, and general, special and consequential damages, exceeding $5,000.00

and exceeding $75,000.00, and injuries and losses, including but not limited to franchise fees,

royalties, income, fees, costs, attorney’s fees, and injuries, and lost reputation and goodwill in the

craft beer industry and elsewhere, and other compensation, benefits, and other damages, to its

detriment.

                   COUNT IX – COMMERCIAL (TRADE) DISPARAGEMENT
                  (as to Defendants CBC-Gardiner, Callinan and John Does 1 – 20)

        217.      The Plaintiff reasserts Paragraphs 1 through 216 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.




                                                 55
            Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 56 of 71



       218.     The Defendants publicly disseminated and distributed the false and disparaging

statements with the knowledge that the statements were false, or with reckless disregard as to the

falsity of the statements.

       219.     The Defendants’ false and disparaging statements about Craft Beer Stellar, LLC

deceive, and have deceived, current and/or potential persons and entities in the craft beer industry,

including but not limited current and prospective franchisees, vendors, brewers, distributors,

customers, and others, which are, and were, misleading, misrepresentative, omitted material

information and are, and were, factually untrue, in whole and in part.

       220.     By posting the Reviews on Glassdoor website, the Defendants have publicly

disseminated and distributed defamatory statements to a wide range of persons and entities in the

craft beer industry and throughout the Commonwealth of Massachusetts, the United States and

globally.

       221.     The Defendants intentionally, knowingly, willfully, wantonly, recklessly and/or

negligently publicly disseminated and distributed the false and disparaging statement concerning

Craft Beer Stellar, LLC’s business, senior management, operations, finances franchise model and

method of business operation, causing potential franchisees, brewers, vendors, distributors,

customers and others to regard the Plaintiff as dishonest, imputing deceit and reprehensible

conduct to The Brand.

       222.     The Defendants intentionally, knowingly, willfully, wantonly, recklessly and/or

negligently publicly disseminated and distributed the false and disparaging statement concerning

the Plaintiff’s business, senior management, operations, finances franchise model and method of

business operation franchise model and method of business operation, causing CBS to suffer




                                                 56
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 57 of 71



special and general damages, including the monetary loss of a potential franchisees, and injury to

the reputation to Craft Beer Stellar, and Craft Beer Cellar franchise locations

       223.    As a direct and proximate cause of the Defendants’ commercial (trade)

disparagement, the Plaintiff has suffered irreparable harm, and general, special and consequential

damages, exceeding $5,000.00 and exceeding $75,000.00, and injuries and losses, including but

not limited to franchise fees, royalties, income, fees, costs, attorney’s fees, and injuries, and lost

reputation and goodwill in the craft beer industry and elsewhere, and other compensation, benefits,

and other damages, to its detriment.

                         COUNT X – TORTIOUS INTERFERENCE
                      WITH PROSPECTIVE BUSINESS RELATIONS
              (as to Defendants CBC-Gardiner, Callinan and John Does 1 – 20)

       224.    The Plaintiff reasserts Paragraphs 1 through 223 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       225.    The Plaintiff has, and has had, business relationships and prospective business

relationships with a number of potential new franchisees, and with brewers, vendors, distributors,

customers and others in the craft beer industry.

       226.    These prospective business relationships, including but not limited to prospective

franchisees, provide franchise fees, royalties, fees and future economic benefit to the Plaintiff.

       227.    The Defendant knew, or should have known, of the Plaintiff’s business

relationships and prospective business relationships and intentionally induced or caused the

prospective business relationships, including but not limited to potential franchisees, not to enter

into, or continue, pursuing their business relationship and/or prospective business relationship.

       228.    The Defendants knew, or should have known, about the Plaintiff’s business

relationships and/or prospective business relationships and intentionally, knowingly, willfully,



                                                   57
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 58 of 71



wantonly and/or recklessly, prevented the Plaintiff from acquiring or continuing the prospective

relationship.

       229.     The Defendants’ interference with the Plaintiff’s business relationships and/or

prospective business relationships, in addition to being intentional, knowing, willful, wanton

and/or reckless, was improper in motive or means.

       230.     As a direct and proximate cause of the Defendants’ tortious interference with its

business relationships and/or prospective business relationships, the Plaintiff has suffered

irreparable harm, and general, special and consequential damages, exceeding $5,000.00 and

exceeding $75,000.00, and injuries and losses, including but not limited to franchise fees, royalties,

income, fees, costs, attorney’s fees, and injuries, and lost reputation in the craft beer industry and

elsewhere, and other compensation, benefits, and other damages, to its detriment.

                              COUNT XI - FRAUD AND DECEIT
                (as to Defendants CBC-Gardiner, Callinan and John Does 1 – 20)

       231.     The Plaintiff reasserts Paragraphs 1 through 230 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       232.     The actions of the Defendants, as described herein, constitute fraud and deceit,

including but not limited to fraudulent inducement to enter into the Franchise Agreements without

intending to honor such Agreements, the following:

                a)         the Defendants made false representations of material facts, and/or omitted

                material facts with a duty of disclosure, knowing or having reason to know of their

                falsity;

                b)         the Defendants made said misrepresentations and omissions for the purpose

                of inducing reliance from the Plaintiff; and




                                                    58
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 59 of 71



                 c)     the Plaintiff did rely upon said misrepresentations and omissions, to its

                 detriment.

       233.      As a direct and proximate cause of the Defendants Does’ fraud and deceit, the

Plaintiff has suffered irreparable harm, and general, special and consequential damages, exceeding

$5,000.00 and exceeding $75,000.00, and injuries and losses, including but not limited to franchise

fees, royalties, income, fees, costs, attorney’s fees, and injuries, and lost reputation and goodwill

in the craft beer industry and elsewhere, and other compensation, benefits, and other damages, to

its detriment.

                      COUNT XII - NEGLIGENT MISREPRESENTATION
                 (as to Defendants CBC-Gardiner, Callinan and John Does 1 – 20)

       234.      The Plaintiff reasserts Paragraphs 1 through 233 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       235.      The conduct of the Defendants, as described herein, constitutes negligent

misrepresentation in that the Defendants negligently provided the Plaintiff with erroneous and

misleading information, including but not limited to, inducement to enter into the Franchise

Agreements without intending to honor such Agreements, and negligently omitted material

information with a duty to disclose, to the Plaintiff’s detriment.

       236.      As a direct and proximate cause of the Defendants Does’ negligent

misrepresentations, the Plaintiff has suffered irreparable harm, and general, special and

consequential damages, exceeding $5,000.00 and exceeding $75,000.00, and injuries and losses,

including but not limited to franchise fees, royalties, income, fees, costs, attorney’s fees, and

injuries, and lost reputation and goodwill in the craft beer industry and elsewhere, and other

compensation, benefits, and other damages, to its detriment.




                                                 59
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 60 of 71



                           COUNT XIII – AIDING AND ABETTING
                         (as to Defendants CBC-Gardiner and Callinan)

       237.    The Plaintiff reasserts Paragraphs 1 through 236 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       238.    As set forth herein, Defendants John Does 1-20 made false, untrue, and defamatory

statements against the Plaintiff, Craft Beer Stellar, LLC, in the Reviews and posts on the website

of Glassdoor, Inc.

       239.    As set forth herein, Defendants John Does 1-20 illegally and improperly posted the

Plaintiff’s trade secrets and confidential and proprietary information, in breach of their contractual

duty pursuant to their respective Franchise Agreements and/or their duty of loyalty to their

employer, in the Reviews and posts on the website of Glassdoor, Inc.

       240.    By its actions set forth herein, Defendants CBC-Gardiner and Callinan aided and

assisted in Defendant John Does 1-20 in their violations of law, their unfair and deceptive trade

practices, and misappropriation and publicly disseminating and distributing trade secrets and

confidential information of CBS, and causing the commission of defaming and disparaging the

Plaintiff, by maintaining and the defamatory and disparaging statements, knowing they contained

trade secrets and confidential and proprietary information and are, and were, false and have harmed

and injured the Plaintiff.

       241.    By aiding and abetting Defendant John Does violations of law, their unfair and

deceptive trade practices, and misappropriation and publicly disseminating and distributing trade

secrets and confidential information of CBS, Defendants CBC-Gardiner and Callinan caused the

commission of defaming and disparaging of the Plaintiff.

       242.    As a direct and proximate cause of Defendants’ aiding and abetting of the violations

of law of the Defendant Does, the Plaintiff has suffered irreparable harm, and general, special and

                                                 60
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 61 of 71



consequential damages, exceeding $5,000.00 and exceeding $75,000.00, and injuries and losses,

including but not limited to franchise fees, royalties, income, fees, costs, attorney’s fees, and

injuries, and lost reputation and goodwill in the craft beer industry and elsewhere, and other

compensation, benefits, and other damages, to its detriment.

           COUNT XIV – MISAPPROPRIATION AND VIOLATIONS OF
        MASSACHUSETTS TRADE SECRETS LAW / M.G.L. C. 93, §§ 42 & 42A
           (as to Defendants CBC-Gardiner, Callinan and John Does 1 – 20)

       243.    The Plaintiff reasserts Paragraphs 1 through 242 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       244.    At all relevant times herein, the Plaintiff owned and maintain, in its possession,

custody or control, trade secrets and confidential and proprietary information as relating to The

Brand’s business and/or the business of its franchisees, and as protected under the law of the

Commonwealth of Massachusetts, including but not limited to M.G.L. c. 93, §§ 42 & 42A.

       245.    The Plaintiff’s trade secrets and confidential and proprietary information consisted

on formula, patterns, devices and/or a compilation of information that is used, and was used during

the relevant time period, in CBS’s business and/or the businesses of its franchisees and which gave

the Plaintiff and/or its franchisees an opportunity to obtain an advantage over competitors who did

not know or use the same.

       246.    Under the law of the Commonwealth of Massachusetts, including but not limited

to M.G.L. c. 93, §§ 42 & 42A, a trade secret and/or confidential information may consist of

financial, operational, marketing, scientific, technical, merchandising production and/or

management information, and/or it may consist of a design, process, procedure, formula,

invention, or improvement, so long as it is kept secret and gives a party an advantage or potential

advantage over competitors.



                                                61
           Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 62 of 71



          247.   Under the law of the Commonwealth of Massachusetts, including but not limited

to M.G.L. c. 93, §§ 42 & 42A, a trade secret and/or confidential information is any information

that can be used in the operation of a business or other enterprise and that is sufficiently valuable

and secret, or not publicly available, to afford an actual or potential economic advantage over

others.

          248.   As set forth herein and at all relevant times, under the law of the Commonwealth

of Massachusetts, including but not limited to M.G.L. c. 93, §§ 42 & 42A:

                 a)     the financial, operational, marketing, scientific, technical, merchandising

                 production and/or management information, in the possession, custody and/or

                 control of the Defendants, were the Plaintiff’s trade secrets and/or confidential and

                 proprietary information;

                 b)     the Plaintiff had taken reasonable steps to preserve the secrecy and

                 confidentiality of its trade secrets and confidential and proprietary information; and

                 c)     the Defendants acquired and/or used CBS’s trade secrets and/or confidential

                 and proprietary information by improper means or through a breach of their duty

                 of confidentiality.

          249.   As set forth herein, the Plaintiff’s trade secrets and confidential and proprietary

information:

                 a)     were not known or understood, or such knowledge or understanding was

                 limited and/or restricted, outside of the business of The Brand and/or its

                 franchisees;




                                                  62
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 63 of 71



               b)     were not known or understood, or such knowledge or understanding was

               limited and/or restricted, by, between and/or among employees and/or others

               involved with the business of The Brand and/or its franchisees;

               c)     the Plaintiff had established and employed reasonable and appropriate

               measures to guard and protect the secrecy of its trade secrets and confidential and

               proprietary information;

               d)     The Brand’s trade secrets and confidential and proprietary information was

               valuable to CBS and to its competitors;

               e)     The Brand created its trade secrets and confidential and proprietary

               information by and through a significant and material expenditure of effort and

               money, including but not limited to numerous man hours, significant investment of

               its expertise and experience, and investment of its scarce financial resources into

               the creation of the same; and/or

               f)     The Brand’s trade secrets and confidential and proprietary information were

               highly difficult to properly be acquired or duplicated by CBS’s competitors

       250.    As set forth herein and at all relevant times, under the law of the Commonwealth

of Massachusetts, including but not limited to M.G.L. c. 93, §§ 42 & 42A, the Plaintiff took

commercially reasonable steps to preserve the secrecy and confidentiality of its trade secrets and

confidential and proprietary information.

       251.    As set forth herein and at all relevant times, under the law of the Commonwealth

of Massachusetts, including but not limited to M.G.L. c. 93, §§ 42 & 42A, the Plaintiff reasonably:

               a)     required confidentiality in all of its Franchise Agreements, in express terms,

               and of all of its employees;



                                                  63
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 64 of 71



               b)      took adequate and appropriate security precautions, including requiring the

               use of Basecamp and other technological and software precautions, for all

               communications between and among The Brand and its franchisees;

               c)      limited and/or prohibited the disclosure of trade secrets and/or confidential

               and proprietary information of CBS, to a “need-to-know” basis;

               d)      ensured that its trade secrets and confidential and proprietary information

               were not placed in the public domain, or rendered readily ascertainable by third-

               parties; and/or

               e)      maintained confidentiality in its business dealings and communications

               with its franchisees and its employees.

       252.    As set forth herein and at all relevant times, under the law of the Commonwealth

of Massachusetts, including but not limited to M.G.L. c. 93, §§ 42 & 42A, the Defendants had

acquired the Plaintiff’s trade secret and confidential and proprietary information pursuant to a duty

to maintain the information in confidence and could not use them or disclose them, even after a

termination, if at all, of relevant Franchise Agreement.

       253.    As a direct and proximate cause of the Defendants’ violation of the law of the trade

secrets law of the Commonwealth of Massachusetts, including but not limited to M.G.L. c. 93, §§

42 & 42A, the Plaintiff has suffered irreparable harm, and general, special and consequential

damages, exceeding $5,000.00 and exceeding $75,000.00, and injuries and losses, including but

not limited to franchise fees, royalties, income, fees, costs, attorney’s fees, and injuries, and lost

reputation and goodwill in the craft beer industry and elsewhere, and other compensation, benefits,

and other damages, to its detriment.




                                                 64
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 65 of 71



                    COUNT XV - VIOLATIONS OF MASSACHUSETTS
               CONSUMER PROTECTION ACT / M.G.L. C. 93A, §§ 2 & 11
              (as to Defendants CBC-Gardiner, Callinan and John Does 1 – 20)

       254.    The Plaintiff reasserts Paragraphs 1 through 253 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

       255.    At all relevant times herein, Defendants conducted a trade or business, as defined

by the Massachusetts Consumer Protection Act, M.G.L. c. 93A, within the Commonwealth of

Massachusetts.

       256.    The conduct of the Defendants, as described herein, constitutes unfair and deceptive

trade practices and anti-competitive acts, under Sections 2 and 11 of the Consumer Protection Act,

including but not limited to, the following that:

               a)      executed the Franchise Agreements with full knowledge and understanding

               of the Defendants’ obligations, including but not limited to the obligation to protect

               and maintain CBS’s confidential and proprietary information, to the Plaintiff;

               b)      fraudulently induced the Plaintiff to enter into the Franchise Agreements,

               without intending to honor the same and thereby breached their duty of loyalty and

               their promises and the reasonable expectations of the Plaintiff;

               c)      fraudulently concealed from the Plaintiff the full and complete details of the

               source of the Reviews by anonymously posting the same;

               d)      aided and abetted the defamation, disparagement and breaches of contract

               of the Defendant Does, and their violations of the Defend Trade Secrets Act and

               the Computer Fraud and Abuse Act;

               e)      knowingly and intentionally concealed these activities from the Plaintiff, to

               its detriment; and/or



                                                    65
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 66 of 71



                f)      violated the requirements, terms and conditions of existing statutes, rules

                and regulations meant for the protection of the public's health, safety or welfare.

        257.    As a direct and proximate cause of Defendants’ violations of the Massachusetts

Consumer Protection Act, M.G.L. c. 93A §§ 2 and 11, the Plaintiff has suffered irreparable harm,

and general, special and consequential damages, exceeding $5,000.00 and exceeding $75,000.00,

and injuries and losses, including but not limited to franchise fees, royalties, income, fees, costs,

attorney’s fees, and injuries, and lost reputation and goodwill in the craft beer industry and

elsewhere, and for punitive damages, including multiple or treble damages, and attorney’s fees,

costs and statutory interest, other compensation, benefits, and other damages, to its detriment.

                            COUNT XVI – CIVIL CONSPIRACY
               (as to Defendants CBC-Gardiner, Callinan and John Does 1 – 20)

        258.    The Plaintiff reasserts Paragraphs 1 through 257 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.

        259.    As set forth herein, the Defendants executed the Franchise Agreements with full

knowledge and understanding of the Defendants’ obligations, including but not limited to the

obligation to protect and maintain CBS’s trade secrets and confidential and proprietary

information, to the Plaintiff.

        260.    As set forth herein, the Defendants fraudulently induced the Plaintiff to enter into

the Franchise Agreements with them, without intending to honor the same and thereby breached

their promises and the reasonable expectations of the Plaintiff.

        261.    As set forth herein, the Defendants fraudulently concealed from the Plaintiff the

full and complete details of the source of the Reviews by anonymously posting the same.




                                                 66
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 67 of 71



        262.    As set forth herein, the Defendants violated the Defend Trade Secrets Act and the

Computer Fraud and Abuse Act, and the Massachusetts trade secret laws, M.G.L. c. 93, §§ 42 and

42A, and the Massachusetts Consumer Protection Act, M.G.L. c. 93A §§ 2 and 11.

        263.    Defendant CBC-Gardiner and Callinan aided and abetted the defamation, the

disparagement, and the breaches of contract and duties of loyalty of the Defendant John Does, and

their violations of the Defend Trade Secrets Act and the Computer Fraud and Abuse Act, and the

Massachusetts trade secret laws, M.G.L. c. 93, §§ 42 and 42A, and the Massachusetts Consumer

Protection Act, M.G.L. c. 93A §§ 2 and 11.

        264.    The Defendants were made aware and knew that false, defamatory and disparaging

Reviews were publicly disseminated and distributed, in breach of contractual duties to protect and

maintain confidentiality, and in breach of duties of loyalty, to the detriment of the Plaintiff.

        265.    As a direct and proximate cause of Defendants’ civil conspiracy, the Plaintiff has

suffered irreparable harm, and general, special and consequential damages, exceeding $5,000.00

and exceeding $75,000.00, and injuries and losses, including but not limited to franchise fees,

royalties, income, fees, costs, attorney’s fees, and injuries, and lost reputation and goodwill in the

craft beer industry and elsewhere, and for punitive damages, including multiple or treble damages,

and attorney’s fees, costs and statutory interest, other compensation, benefits, and other damages,

to its detriment.

                 COUNT XVII - ACCOUNTING / CONTRUCTIVE TRUST -
                          DECLARATORY / EQUITABLE RELIEF
               (as to Defendants CBC-Gardiner, Callinan and John Does 1 – 20)

        266.    The Plaintiff reasserts Paragraphs 1 through 265 of the Complaint, together with

Exhibits, and restates and incorporates them herein by reference.




                                                  67
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 68 of 71



       267.    Under the Franchise Agreement, the Plaintiff had, and continue to have, the right

to audit the books and records of the Defendants, which had, and continue to have, a duty to

provide an accounting of the financial records of CBC-Gardiner and the craft beer store.

       268.    Under the Franchise Agreement, the Defendants had, and continue to have, a duty

to render an accounting to the Defendants, and to hold and maintain any and all profits, benefits

and/or proceeds in a constructive trust for the Plaintiff.

       269.    The Defendants have refused and failed, and continue to refuse and fail, to provide

an accounting or a constructive trust, in any manner whatsoever, or to provide access to the

Defendants’ financials records to permit the Plaintiff to conduct an audit of, inter alia, the

operational and financial details and supporting documentation.

       270.    As a direct and proximate cause of the Defendants’ refusal and failure to provide

an accounting, a constructive trust or access for the Defendants’ books and records, in any manner

whatsoever, the Plaintiff has suffered irreparable harm, and general, special and consequential

damages, exceeding $5,000.00 and exceeding $75,000.00, and injuries and losses, including but

not limited to franchise fees, royalties, income, fees, costs, attorney’s fees, and injuries, and lost

reputation and goodwill in the craft beer industry and elsewhere, and for punitive damages,

including multiple or treble damages, and attorney’s fees, costs and statutory interest, other

compensation, benefits, and other damages, to its detriment.




                                                  68
         Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 69 of 71



                                 VI. REQUESTS FOR RELIEF

       WHEREFORE, the Plaintiff, Craft Beer Stellar, LLC, respectfully requests that this

Honorable Court grant it the following relief:

       A)        determine, order, adjudge and hold that the Defendants have violated the Defend

       Trade Secrets Act, 18 U.S.C. §§ 1836, 1836(b)(1), et seq., and are liable under the same;

       B)        determine, order, adjudge and hold that the Defendants have violated the Computer

       Fraud and Abuse Act, 18 U.S.C. §§ 1030, 1030(g), et seq., and are liable under the same;

       C)        determine, order, adjudge and hold that the Defendants violated the law of the

       Commonwealth of Massachusetts, including but not limited to the following: a) breach of

       contract; b) breach of implied covenant of good faith and fair dealing; c) unjust enrichment;

       d) promissory estoppel / detrimental reliance; e) defamation; f) commercial (trade)

       disparagement; e) tortious interference with prospective business relations; g) fraud and

       deceit; h) negligent misrepresentation; i) misappropriation and violation of the

       Massachusetts trade secrets law, including but not limited to M.G.L. c. 93, §§ 42 & 42A;

       j) violation of the Massachusetts Consumer Protection Act, M.G.L. c. 93, §§ 2 & 11; k)

       civil conspiracy; and/or l) accounting / constructive trust / declaratory relief, as alleged

       herein;

       D)        determine, order, adjudge and hold that the Defendant CBC-Gardiner and Callinan

       aided and abetted the violation of the law of the Commonwealth of Massachusetts of the

       Defendant John Does; and violated: a) the Defend Trade Secrets Act, 18 U.S.C. §§ 1836,

       1836(b)(1), et seq.; b) the Computer Fraud and Abuse Act, 18 U.S.C. §§ 1030, 1030(g), et

       seq.; c) the Massachusetts trade secrets law, including but not limited to M.G.L. c. 93, §§

       42 & 42A; d) the Massachusetts Consumer Protection Act, M.G.L. c. 93, §§ 2 & 11; and/or

       e) civil conspiracy, as alleged herein;
                                                 69
 Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 70 of 71



E)      determine that the Defendants are liable, as set forth herein, and for all damages,

losses and costs, as alleged herein;

F)      order, award and award temporary, preliminary and permanent injunctive and

equitable relief to the Plaintiff;

G)      determine and award the Plaintiff the actual losses sustained by it as a result of the

Defendants’ violations of law, as set forth herein;

H)      render an award on behalf of the Plaintiff, on all Counts of the Complaint, and issue

findings of fact and rulings of law, as necessary and appropriate, that the Defendants are

liable, in all respects;

I)      order, decide, adjudge, and determine that the Defendants’ liability is for all losses,

injuries and damages, special, consequential, general, punitive and/or otherwise, and for

all interest and costs, as alleged herein;

J)      award the Plaintiff its costs, including but not limited to filing fees, costs, expenses

and interest, for being required to bring this action;

K)      award the Plaintiff its actual attorneys' fees, for being required to bring this action,

pursuant to the Massachusetts Consumer Protection Act, M.G.L. c. 93A §§ 2 & 11;

L)      award the Plaintiff multiple, double, treble and/or punitive damages, pursuant to

the Massachusetts Consumer Protection Act, M.G.L. c. 93A §§ 2 & 11;

M)      order equitable, and temporary, preliminary and permanent injunctive relief, as to

the violations, inter alia, of the confidentiality and non-competition provisions of the

Agreement;

N)      order an accounting and constructive trust be established, and order declaratory

relief, as may be requested by the Plaintiff; and/or



                                             70
       Case 1:18-cv-12415-FDS Document 1 Filed 11/19/18 Page 71 of 71



      O)     any additional relief which this Honorable Court deems just and proper.



      PLAINTIFF DEMANDS TRIAL BY JURY ON ALL COUNTS SO TRIABLE.




                                          Respectfully Submitted,
                                          PLAINTIFF, Craft Beer Stellar, LLC,

                                          By its Attorneys,



                                             /s/ Philip M. Giordano
                                          Philip M. Giordano, Esq. (BBO No. 193530)
                                          Russell A. Haverty, Esq. (BBO No. 693260)
                                          Giordano & Company, P.C.
                                          REED & GIORDANO, P.A.
                                          47 Winter Street, Suite 800
                                          Boston, Massachusetts 02108-4774
                                          Telephone: (617) 723-7755
                                          Facsimile: (617) 723-7756
                                          Email: pgiordano@reedgiordano.com
Dated: November 19, 2018                  Email: rhaverty@reedgiordano.com




                                             71
